EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[CONFIDENTIAL TREATMENT
REQUESTED].” AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

COLLABORATION AND LICENSE AGREEMENT

 

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is made and entered
into as of September 3, 2003 (the “Effective Date”), by and between POZEN INC.,
a Delaware corporation (“POZEN”), with a business address of 1414 Raleigh Road,
Suite 400, Chapel Hill, NC 27517, and XCEL PHARMACEUTICALS, INC., a Delaware
corporation (“Xcel”), located at 6363 Greenwich Drive, Suite 100, San Diego, CA
92122. POZEN and Xcel are sometimes referred to in this Agreement individually
as a “Party” and collectively as “Parties.”

 

RECITALS

 

A. Xcel is a specialty pharmaceutical company focused on the treatment of
disorders of the central nervous system and possesses substantial expertise in
the marketing of pharmaceutical products for the treatment of migraine.

 

B. POZEN is a pharmaceutical development company currently specializing in the
development of products for migraine therapy.

 

C. Xcel desires to obtain, and POZEN is willing to grant, the exclusive right to
market, promote, sell and distribute POZEN’s MT 300™ product within the United
States of America and its territories in accordance with this Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants contained in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1. DEFINITIONS

 

The capitalized terms used herein will have the meanings given to them in this
Section 1 and throughout this Agreement. Unless the context indicates otherwise,
the singular will include the plural and the plural will include the singular.

 

1.1 “Affiliate” means a corporation or other business entity which, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with a Party. For purposes of this definition only,
“control” and, with corresponding meanings, the terms “controlled by” and “under
common control with,” means (a) the possession, directly or indirectly, of the
power to direct the management or policies of a legal entity, whether through
the ownership of voting securities or by contract relating to voting rights

 

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

or corporate governance, or (b) the ownership, directly or indirectly, of more
than 50% of the voting securities or other ownership interest of a legal entity;
provided, however, that if local law restricts foreign ownership, control will
be established by direct or indirect ownership of the maximum ownership
percentage that may, under such local law, be owned by foreign interests.

 

1.2 “ANDA” means an abbreviated NDA filed pursuant to 21 C.F.R. §§ 314.92 et
seq. (2003), or any equivalent filing as may be available at the time.

 

1.3 “Autoinjector” means the automatic injection device for multiple uses
selected by the Parties in accordance with Section 3.2.1.

 

1.4 “Autoinjector Presentation” means the Initial Licensed Product in the
Autoinjector.

 

1.5 “CMC” has the meaning as set forth in Section 2.1.

 

1.6 “Combination Product” means [CONFIDENTIAL TREATMENT REQUESTED].

 

1.7 “Commercial Launch” means nationwide launch of commercial sale, promotion
and distribution of a Licensed Product in the Territory following Marketing
Approval for such Licensed Product.

 

1.8 “Commercialization” means (a) pre-launch market development activities
conducted with a product in anticipation of Marketing Approval, and (b)
marketing, promotion, use, advertising, selling, having sold, distributing or
importing a product after Marketing Approval has been obtained. The term
“Commercialize” has a correlative meaning.

 

1.9 “Commercially Reasonable Efforts” mean, as to either Party relative to any
Licensed Product, those efforts and resources normally used by such Party for a
product owned by it which has a similar market potential and is at a similar
stage in its product life cycle as the Licensed Product at issue; provided,
however, that such efforts and resources will be no less than those typically
applied by a pharmaceutical company of similar size as such Party as of the
Effective Date (or any larger size that such Party may have at such later time)
for a product owned by such company which has a similar market potential and is
at a similar stage in its product life cycle as the Licensed Product at issue.

 

1.10 “Confidential Information” has the meaning as set forth in Section 13.1.

 

1.11 “Control” means, with respect to any Patent, Know-How, Improvement or other
intellectual property right, the possession of the ability to grant a license or
a sublicense to such Patent, Know-How, Improvement or right as provided for in
this Agreement without violating the terms of any agreement with any Third
Party.

 

1.12 “Controlled Affiliates” with respect to a Party, mean the Affiliates of
such Party which are controlled by such Party (with “controlled by” having the
meaning set forth in the definition of “Affiliate” above).

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.13 “Development Costs” mean (a) the direct costs and expenses and (b) the
indirect costs and expenses associated with the operation of any laboratory or
manufacturing facilities, in each instance (i) incurred by a Party in carrying
out research and development activities agreed to by the Parties and conducted
by or on behalf of a Party as contemplated pursuant to this Agreement and (ii)
calculated in accordance with generally accepted accounting principles
consistently applied and in accordance with such Party’s cost accounting
systems. Development Costs include all reasonable out-of-pocket costs, such as
materials, consultants, and other outside services, attributable to the
performance of such activities. Employees of any Party at issue will be charged
[CONFIDENTIAL TREATMENT REQUESTED] (which will be increased once annually on the
anniversary of the Effective Date based on any increases of the consumer price
index (United States Department of Labor U.S. City Average for All Items, or any
successor index) following the Effective Date).

 

1.14 “Development Fees” mean a Party’s [CONFIDENTIAL TREATMENT REQUESTED].

 

1.15 “Development Study” has the meaning as set forth in Section 3.3.1.

 

1.16 “DHE” has the meaning as set forth in Section 4.1.1.

 

1.17 “DHE-45” means the injectable formulation of dihydroergotamine described in
U.S. NDA #[CONFIDENTIAL TREATMENT REQUESTED] (as supplemented or amended from
time to time).

 

1.18 “Dispute Resolution” means the process for resolving Disputes as outlined
in Section 16.

 

1.19 “Dispute” has the meaning as set forth in Section 16.1.

 

1.20 “Excepted Communications” mean information regarding Licensed Products set
forth in detail aids, promotional pieces and sales force reprints of information
already in the public domain.

 

1.21 “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.

 

1.22 “FD&C Act” means the United States Federal Food, Drug and Cosmetics Act, as
amended from time to time.

 

1.23 “Field” means the treatment of [CONFIDENTIAL TREATMENT REQUESTED] by means
of a prescription pharmaceutical product.

 

1.24 “First Commercial Sale Date” means the date of the first commercial sale of
a Licensed Product by Xcel to a Third Party in the Territory following receipt
of Marketing Approval for such Licensed Product in the Territory.

 

1.25 “Foreign Licensed Product” means any Royalty Product which (a) is developed
or manufactured inside or outside the Territory for Commercialization outside
the Territory or is

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Commercialized outside the Territory and (b) would, if developed, manufactured
or Commercialized inside the Territory, infringe one or more Valid Claims under
the POZEN Patents; provided, however, that in all events: (i) the Initial
Licensed Product and the Autoinjector Presentation are deemed to be Foreign
Licensed Products; and (ii) DHE-45 is deemed not to be a Foreign Licensed
Product.

 

1.26 “[CONFIDENTIAL TREATMENT REQUESTED]” means [CONFIDENTIAL TREATMENT
REQUESTED].

 

1.27 “[CONFIDENTIAL TREATMENT REQUESTED]” means [CONFIDENTIAL TREATMENT
REQUESTED].

 

1.28 “Improvement” means any invention, discovery or Know-How, whether or not
patentable, relating to any Royalty Product and made, conceived or reduced to
practice after the Effective Date and during the Term, but excluding any such
invention, discovery or Know-How to the extent incorporated into any Valid Claim
within an Xcel Patent or a POZEN Patent.

 

1.29 “IND” means an Investigational New Drug Application filed with the FDA in
conformance with applicable laws and regulations.

 

1.30 “Initial Licensed Product” means that certain injectable formulation of
dihydroergotamine designated by POZEN as MT 300 for which POZEN has filed the
POZEN NDA.

 

1.31 “Know-How” means non-public information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including databases,
practices, methods, techniques, specifications, formulations, formulae,
knowledge, know-how, skill, experience, test data including pharmacological,
medicinal chemistry, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data, studies
and procedures, and manufacturing process and development information, results
and data.

 

1.32 “Knowledge of POZEN” means the collective knowledge or recollection, as of
the Effective Date and as to any facts or circumstances that relate to the
subject matter of any representation or warranty at issue, of [CONFIDENTIAL
TREATMENT REQUESTED].

 

1.33 “[CONFIDENTIAL TREATMENT REQUESTED]” means [CONFIDENTIAL TREATMENT
REQUESTED].

 

1.34 “[CONFIDENTIAL TREATMENT REQUESTED]” means [CONFIDENTIAL TREATMENT
REQUESTED].

 

1.35 “Licensed Product” means any Royalty Product [CONFIDENTIAL TREATMENT
REQUESTED]; provided, however, that in all events: (i) the Initial Licensed
Product and the Autoinjector Presentation are deemed to be Licensed Products;
and (ii) DHE-45 is deemed not to be a Licensed Product.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.36 “Licensed Technology” means the POZEN Patents, POZEN Know-How and POZEN
Improvements.

 

1.37 “Manufacturing Liaison Costs” mean (a) the direct costs and expenses and
(b) the indirect costs and expenses associated with the operation of any
laboratory or manufacturing facilities, in each instance (i) incurred by POZEN
pursuant to Section 4.4 of this Agreement in carrying out reasonably necessary
manufacturing liaison activities and (ii) calculated in accordance with
generally accepted accounting principles consistently applied and in accordance
with POZEN’s cost accounting systems. Manufacturing Liaison Costs include,
without limitation, all reasonable out-of-pocket costs, such as materials,
consultants, and other outside services, attributable to performance of such
activities. Employees of POZEN will be charged [CONFIDENTIAL TREATMENT
REQUESTED] (subject to increase in respect of adjustments to the consumer price
index (United States Department of Labor U.S. City Average for All Items, or any
successor index) following the Effective Date).

 

1.38 “Manufacturing Liaison Fee” means POZEN’s [CONFIDENTIAL TREATMENT
REQUESTED].

 

1.39 “Marketing Approval” means the final approval received from the FDA for a
product in the United States, immediately following which such product may be
commercially sold in the United States.

 

1.40 “Marketing Plan” has the meaning as set forth in Section 5.2.1.

 

1.41 “NDA” means a new drug application submitted to the FDA to obtain FDA
approval for the marketing of a pharmaceutical product in the United States.

 

1.42 “Net Sales” mean the amount of gross sales of product to Third Parties
[CONFIDENTIAL TREATMENT REQUESTED], less the following deductions:

 

(a) Quantity, trade, cash and other discounts actually allowed or given by Xcel;

 

(b) Discounts, replacements, credits, refunds and allowances actually allowed or
given by Xcel for product returns or rejections or indigent patient and similar
programs;

 

(c) Rebates, chargebacks and price adjustments actually allowed or given by Xcel
to customers;

 

(d) Actual write-offs of uncollectible amounts receivable by Xcel; provided,
however, that if any such amount is in fact subsequently received by Xcel, such
received amount will be included in the calculation of Net Sales;

 

(e) Import, export, excise, sales or use taxes, value added taxes, and other
taxes, tariffs or duties levied, absorbed or directly imposed and properly
allocable to product sales (in any event excluding taxes on the income of Xcel);
and

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(f) Freight, postage, shipping, insurance, and packaging costs and other
outbound transportation charges to the extent included in the invoiced amount;

 

provided, however, that:

 

(x) Net Sales will be determined, without limitation, with reference to the
amount or fair market value of all consideration received by Xcel for sale of a
product, whether such consideration is in cash, payment in kind, exchange or
other form; provided that if: (i) a product is sold together with other goods,
with or without a separate price for such product, (ii) the consideration
exchanged for a product includes any non-cash consideration, or (iii) a product
is transferred in any other manner other than as an invoiced sale, then the Net
Sales applicable to the quantity of such product included in any such
transaction will be deemed to be the average Net Sales for such quantity of such
product for all transactions of such product (other than those described in the
preceding clauses (i)-(iii), inclusive) made in the Territory (1) during the
last full calendar quarter prior to such transaction, or (2) if there were no
Net Sales during the prior calendar quarter, during the current calendar
quarter;

 

(y) Products transferred free of charge in connection with the performance of
clinical trials, testing, quality control or other development work, or as
professional samples will not be included in the calculation of Net Sales; and

 

(z) Amounts relevant to the determination of Net Sales, and the timing of sales,
will be [CONFIDENTIAL TREATMENT REQUESTED].

 

1.43 “Patent” means patents, applications for patents, provisional applications
for patents, and any patents issuing therefrom (including any divisions,
continuations, continued prosecution applications and continuations-in-part
thereof), reexamination certificates, reissue patents, patent extensions, and
patent term restorations.

 

1.44 “POZEN Improvements” mean any and all Improvements owned or Controlled by
POZEN that are (a) Technologically Necessary for the development, manufacture or
Commercialization of any Licensed Product, or (b) necessary for the development
or manufacture of the Initial Licensed Product, or (c) developed in the course
of performing this Agreement solely by POZEN or its Affiliates or Third Party
contractors, or jointly by POZEN and Xcel or its or their Affiliates or Third
Party contractors, and useful for the development, manufacture or
Commercialization of any Royalty Product.

 

1.45 “POZEN Know-How” means any and all Know-How owned or Controlled by POZEN as
of the Effective Date that is (a) Technologically Necessary for the development,
manufacture or Commercialization of any Licensed Product, or (b) necessary for
the development, manufacture or Commercialization of the Initial Licensed
Product, or (c) useful for the development, manufacture or Commercialization of
any Royalty Product and is disclosed to Xcel during the Term.

 

1.46 “POZEN NDA” means NDA #[CONFIDENTIAL TREATMENT REQUESTED] (as supplemented
or amended from time to time) or any NDA filed as a replacement for such NDA.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.47 “POZEN Patents” mean any and all Patents owned or Controlled by POZEN
during the Term with Valid Claims that would be infringed, in the absence of a
license, by the development or Commercialization of any Royalty Product in the
Territory, or by the manufacture of any Royalty Product anywhere in the world.
In any event, POZEN Patents include the following:

 

(a) those certain patents and patent applications identified on Exhibit D
attached hereto;

 

(b) any patents that are or may be granted from any of the patents or patent
applications referred to in this definition, including any extensions,
continuations, continuations-in-part, divisionals, reissues, reexaminations,
renewals, additions, registrations and confirmations thereof; and

 

(c) any patents or patent applications claiming priority of any of the patents
or patent applications referred to in this definition.

 

1.48 “POZEN Trademarks” mean any trademarks or trade names used or registered by
POZEN to identify itself in the Territory.

 

1.49 “Product Trademarks” mean any trademarks, trade dress, logos, slogans, and
designs, whether or not registered in the Territory, used to identify or promote
any Licensed Product in the Territory, but excluding any Xcel Trademarks or
POZEN Trademarks.

 

1.50 “Promotional Materials” mean all sales representative training materials
and all written, printed, graphic, electronic, audio or video matter, including
but not limited to journal advertisements, sales visual aids, leave-behind
items, formulary binders, reprints, direct mail, direct-to-consumer advertising,
internet postings, media broadcast advertisements, and sales reminder aids (for
example, note pads, pens and other such items) intended for use or used by Xcel
in connection with the promotion of any Licensed Product.

 

1.51 “PTO” means the United States Patent and Trademark Office.

 

1.52 “Reciprocating Licensee” has the meaning set forth in Section 7.4.

 

1.53 “Reference-Listed Drug” means a listed drug identified by the FDA as a drug
product upon which an applicant may rely in seeking approval of an ANDA (or any
equivalent process as may be available at the time).

 

1.54 “Regulatory Approval” means any approvals and any master files,
establishment licenses, registrations or authorizations of any national or local
regulatory agency, department, bureau or other governmental entity, necessary
for the manufacture, use, storage, importation, export, transport, distribution
or sale of any Licensed Product in the Field in the Territory.

 

1.55 “Royalty Product” means [CONFIDENTIAL TREATMENT REQUESTED].

 

1.56 “Royalty Term” means the duration of Xcel’s obligation to pay royalties
under Section 8.3 as set forth in Section 8.3.2.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.57 “SNDA” means a supplemental NDA filed pursuant to 21 C.F.R. § 314.70
(2003), or any equivalent filing as may be available at the time.

 

1.58 “Technologically Necessary” means, with respect to any Improvement or
Know-How relative to a Licensed Product, that either (a) such Licensed Product
could not be [CONFIDENTIAL TREATMENT REQUESTED] or (b) the use or development of
[CONFIDENTIAL TREATMENT REQUESTED].

 

1.59 “Term” has the meaning as set forth in Section 14.1.

 

1.60 “Territory” means the United States of America and its territories
(including Puerto Rico).

 

1.61 “Third Party” means any individual or entity other than POZEN, Xcel and
their respective Affiliates.

 

1.62 “Third Party Payments” mean [CONFIDENTIAL TREATMENT REQUESTED] that are
paid by Xcel to any Third Party solely to acquire rights to intellectual
property rights that would be infringed or misappropriated in the absence of a
license (a) by the development or Commercialization of the Initial Licensed
Product or the Autoinjector Presentation in the Territory, or (b) by the
manufacture of the Initial Licensed Product or the Autoinjector Presentation in
any country inside or outside the Territory where any such product is being
manufactured (“Blocking IP”). With respect to the Autoinjector Presentation,
Blocking IP will not include any intellectual property rights held by the
developer or manufacturer of the Autoinjector to the extent pertaining solely to
the Autoinjector. In the event that any payments are made to a Third Party that
is not only granting a license to any Blocking IP, but also providing services
or supplying product or materials to Xcel or a Third Party manufacturing the
Initial Licensed Product or the Autoinjector Presentation, then the Parties will
in good faith determine the applicable amount of such payments made with respect
to the acquisition of rights to Blocking IP, and only such amount will be deemed
a Third Party Payment.

 

1.63 “Valid Claim” means (a) any claim of an issued and unexpired Patent that
has not been held unenforceable or invalid by a court or other governmental
agency of competent jurisdiction in a decision that is not appealed or cannot be
appealed, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, reexamination, disclaimer or otherwise, and (b) a
pending claim in a bona fide, pending patent application so long as such patent
claim is prosecuted with customary diligence. Notwithstanding the foregoing
clause (b), in the event that a pending claim in a pending patent application
does not issue as a valid and enforceable claim in an issued patent within
[CONFIDENTIAL TREATMENT REQUESTED] after the earliest date from which such claim
was initially applied for, such a pending claim will not be a Valid Claim,
unless and until such pending claim subsequently issues as a valid and
enforceable claim in an issued patent, in which case such claim will be
reinstated and be deemed to be a Valid Claim, subject to the other provisions of
this definition, as of the date of issuance of such patent.

 

1.64 “Xcel Improvements” mean any and all Improvements owned or Controlled by
Xcel that are (a) Technologically Necessary for the development, manufacture or

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Commercialization of any Licensed Product, or (b) necessary for the development
or manufacture of the Initial Licensed Product, or (c) developed in the course
of performing this Agreement solely by Xcel or its Affiliates or Third Party
contractors, or jointly by Xcel and POZEN or its or their Affiliates or Third
Party contractors, and useful for the development, manufacture or
Commercialization of any Royalty Product.

 

1.65 “Xcel Know-How” means any and all Know-How owned or Controlled by Xcel as
of the Effective Date that is (a) Technologically Necessary for the development,
manufacture or Commercialization of any Licensed Product, or (b) necessary for
the development, manufacture or Commercialization of the Initial Licensed
Product, or (c) useful for the development, manufacture or Commercialization of
any Royalty Product and is disclosed to POZEN during the Term.

 

1.66 “Xcel Patents” mean any and all Patents owned or Controlled by Xcel during
the Term with Valid Claims that would be infringed, in the absence of a license,
by the development, manufacture or Commercialization of any Royalty Product. In
any event, Xcel Patents include the following:

 

(a) those certain patents and patent applications identified on Exhibit E
attached hereto;

 

(b) any patents that are or may be granted from any of the patents or patent
applications referred to in this definition, including any extensions,
continuations, continuations-in-part, divisionals, reissues, reexaminations,
renewals, additions, registrations and confirmations thereof; and

 

(c) any patents or patent applications claiming priority of any of the patents
or patent applications referred to in this definition.

 

1.67 “Xcel Post-Approval Study” means any Xcel-sponsored study funded through a
grant to one or more investigators [CONFIDENTIAL TREATMENT REQUESTED] and
conducted with a Licensed Product following Marketing Approval for such Licensed
Product.

 

1.68 “Xcel Technology” means the Xcel Patents, Xcel Know-How and Xcel
Improvements.

 

1.69 “Xcel Trademarks” mean any trademarks or trade names used or registered by
Xcel to identify itself in the Territory.

 

2. COLLABORATION GOVERNANCE

 

2.1 Formation and Composition of the Collaboration Management Committee. The
Parties will manage the Commercialization and further development of any
Licensed Products through a collaboration management committee (the “CMC”).
Prior to the first meeting of the CMC, each Party will designate two (2) of its
employees as its members on the CMC (although each Party may bring additional
employees to any meeting of the CMC). An alternate member designated by a Party
may serve temporarily in the absence of a permanent member. Each Party may
replace any of its permanent members of the CMC by providing

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

written notice thereof to the other Party. Each Party will bear its own costs of
participation in the CMC.

 

2.2 Functions and Powers of the CMC. The CMC will perform the following
functions, and such other functions assigned to it in this Agreement:
[CONFIDENTIAL TREATMENT REQUESTED].

 

2.3 Limitations of CMC Powers. The CMC will have only such powers as are
specifically delegated to it in this Agreement, and will have no power to amend
this Agreement or waive a Party’s rights or obligations under this Agreement.

 

2.4 CMC Actions. No business will be transacted at any meeting of the CMC unless
at least one member from each Party is present. Each Party will have one vote
(i.e., if more than one member attends any meeting of the CMC on behalf of a
Party, both members of such Party may collectively exercise only one vote), and
actions by the CMC will be taken only with the approval of each Party. If the
CMC is unable to obtain the approval of both Parties on any matter within 15
days of the first vote at which no unanimous decision was reached on such
matter, then either Party may refer such matter to the Chief Executive Officers
of the Parties for resolution. If a matter is so referred, then such Chief
Executive Officers will meet within 15 days of referral to discuss such matter
in good faith. If such discussions do not result in a mutually acceptable
resolution within 10 days of such meeting, [CONFIDENTIAL TREATMENT REQUESTED].
Notwithstanding this Section 2.4, either Party may initiate dispute resolution
procedures pursuant to Section 16 if the subject of such dispute is alleged to
constitute a breach of contract by the other Party.

 

2.5 CMC Meetings. The CMC will hold meetings at such times and places as will be
determined by the Parties, but in no event will such meetings be held in person
less frequently than as follows: (a) [CONFIDENTIAL TREATMENT REQUESTED] during
the [CONFIDENTIAL TREATMENT REQUESTED] following the Effective Date; (b)
[CONFIDENTIAL TREATMENT REQUESTED] during the [CONFIDENTIAL TREATMENT REQUESTED]
following the Effective Date; (c) [CONFIDENTIAL TREATMENT REQUESTED] during
[CONFIDENTIAL TREATMENT REQUESTED] following the Effective Date; and (d)
thereafter, [CONFIDENTIAL TREATMENT REQUESTED] upon the request of either Party;
provided, however, that any meeting of the CMC which is solely for the purpose
of addressing matters referenced in Section 2.2(d) will not count for purposes
of determining whether the provisions of this sentence have been satisfied. The
first meeting of the CMC will take place within 90 days after the Effective
Date. In addition to the meetings specified above, if any material matters exist
and are pending review or approval by the CMC as contemplated by this Agreement,
then either Party may call a meeting of the CMC on at least 30 days’ written
notice to the other Party.

 

3. REGULATORY MATTERS; DEVELOPMENT

 

3.1 Initial Licensed Product.

 

3.1.1 POZEN has filed the POZEN NDA in its own name and at its own expense.
Subject to the provisions of Section 3.4, prior to approval of the POZEN NDA,

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

POZEN will be solely responsible for any and all communications with the FDA
relating to the Initial Licensed Product or the POZEN NDA.

 

3.1.2 Upon approval by the FDA of the POZEN NDA, POZEN will transfer such
approved NDA to Xcel. Following such transfer, Xcel will maintain such NDA
during the Term at Xcel’s expense and will (a) obtain and maintain such other
Regulatory Approvals as are necessary for the Commercialization of the Initial
Licensed Product in the Territory, and (b) exercise Commercially Reasonable
Efforts to cause any manufacturers of the Initial Licensed Product (or any
components thereof, as applicable) to obtain and maintain such other Regulatory
Approvals as are necessary for the manufacture at their respective facilities of
the Initial Licensed Product (or any components thereof, as applicable) for
commercial sale in the Territory.

 

3.1.3 POZEN will retain the IND filed by POZEN for the Initial Licensed Product
until POZEN has either (a) [CONFIDENTIAL TREATMENT REQUESTED] the SNDA for the
Autoinjector Presentation (the “Autoinjector SNDA”) for submission to the FDA
pursuant to Section 3.2 and such SNDA is approved by the FDA, or (b)
[CONFIDENTIAL TREATMENT REQUESTED] the Autoinjector SNDA and Xcel has
[CONFIDENTIAL TREATMENT REQUESTED] the Autoinjector SNDA, which ever occurs
first. At such time, POZEN will transfer such IND to Xcel, subject to POZEN’s
retained right to have Xcel make filings to such IND on behalf of POZEN, at
POZEN’s request and expense, for purposes of further development of Licensed
Products by POZEN for use outside the Territory.

 

3.1.4 If the FDA requires or suggests that additional data or information be
submitted by POZEN as a condition to approving the POZEN NDA, POZEN will inform
Xcel thereof without delay. Subject to Section 3.1.5 below, [CONFIDENTIAL
TREATMENT REQUESTED] will conduct such studies (including any post-approval
studies required by the FDA as a condition to approval of the POZEN NDA) as are
necessary to satisfy the requests of the FDA, at [CONFIDENTIAL TREATMENT
REQUESTED]’s expense.

 

3.1.5 Abandonment of POZEN NDA.

 

(a) If POZEN determines that the studies necessary for generating any additional
data or information that are required by the FDA for the approval of the POZEN
NDA, or that are deemed necessary by POZEN to address issues or respond to
questions raised by the FDA, would jeopardize the commercial viability of the
Initial Licensed Product or exceed the financial resources available at POZEN
for the Initial Licensed Product, POZEN will inform Xcel thereof without delay.
If the Parties are unable to come to a mutually acceptable resolution of the
matter within 30 days, POZEN may elect by written notice to Xcel to withdraw the
POZEN NDA and abandon the preparation of an NDA for the Initial Licensed
Product; provided, however, that in such event Xcel will be given a reasonable
opportunity (before such withdrawal or abandonment) to assume control of efforts
to seek approval of the POZEN NDA at Xcel’s cost (subject to Section 3.1.6
below). If Xcel elects to assume such control, POZEN will (i) exercise its
Commercially Reasonable Efforts (at Xcel’s expense) to assist Xcel with respect
to seeking approval of the POZEN NDA, and (ii) transfer the POZEN NDA to Xcel
promptly after receipt of such approval. Xcel will provide POZEN with written
notice of its

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

election within 90 days after receiving written notice of POZEN’s intent to
withdraw the POZEN NDA and abandon the preparation of an NDA for the Initial
Licensed Product.

 

(b) If (i) Xcel does not assume control of efforts to seek approval of the POZEN
NDA as provided in subsection (a) above, or (ii) Xcel assumes such control but
terminates its efforts at anytime by written notice to POZEN, or (iii) Xcel
assumes such control but does not undertake or pursue any material development
activities during a period of more than [CONFIDENTIAL TREATMENT REQUESTED]
(provided that such [CONFIDENTIAL TREATMENT REQUESTED] period will be extended
by the period of any delays in such development activities caused by
circumstances outside of Xcel’s reasonable control, but in no event will such
extension exceed [CONFIDENTIAL TREATMENT REQUESTED]), this Agreement will
terminate upon receipt of the notice by POZEN .

 

3.1.6 If, pursuant to Section 3.1.5, POZEN elects to withdraw the POZEN NDA and
abandon the preparation of an NDA for the Initial Licensed Product and Xcel
assumes control of efforts to seek approval of the POZEN NDA and obtains such
approval, then, subject to the terms set forth in Section 8.4, Xcel may
[CONFIDENTIAL TREATMENT REQUESTED] in connection with seeking approval of the
POZEN NDA, subject to a limit of [CONFIDENTIAL TREATMENT REQUESTED], against
[CONFIDENTIAL TREATMENT REQUESTED] with respect to the Initial Licensed Product
pursuant to Sections 8.2 or 8.3; provided, however, that Xcel may [CONFIDENTIAL
TREATMENT REQUESTED] that result from development activities agreed upon by the
Parties, with the agreement on the part of POZEN not to be unreasonably
withheld.

 

3.2 Autoinjector.

 

3.2.1 Within 90 days after the Effective Date, POZEN will prepare the
development plan for the Autoinjector Presentation (the “Autoinjector
Development Plan”) and will submit such plan for review and approval by the CMC
at the next meeting. The outline of the Autoinjector Development Plan with the
target timeline for the submission of the Autoinjector SNDA is attached as
Exhibit B.

 

3.2.2 POZEN will (a) conduct all development activities relating to the
Autoinjector and the Autoinjector Presentation pursuant to the Autoinjector
Development Plan at POZEN’s expense; provided that POZEN will not be required
[CONFIDENTIAL TREATMENT REQUESTED] with respect to the performance of the
Autoinjector Development Plan; (b) prepare the Autoinjector SNDA at its own
expense, deliver to Xcel such SNDA for filing by Xcel with the FDA and
[CONFIDENTIAL TREATMENT REQUESTED]; and (c) subject to the provisions of Section
3.4, be solely responsible for any and all communications with the FDA relating
to the Autoinjector Presentation prior to the filing of the Autoinjector SNDA by
Xcel pursuant to Section 3.2.3.

 

3.2.3 Xcel will (a) file the Autoinjector SNDA with the FDA, (b) inform POZEN of
any material developments with respect to the Autoinjector Presentation and the
Autoinjector SNDA, including any requirements or suggestions by the FDA
regarding the submission of data or information as a condition to approving the
Autoinjector SNDA; and (c) be the primary point of contact with the FDA relating
to the Autoinjector Presentation and the

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Autoinjector SNDA. Upon approval by the FDA of the Autoinjector SNDA, Xcel will
maintain the Autoinjector SNDA during the Term at Xcel’s expense and will (x)
obtain and maintain such other Regulatory Approvals as are necessary for the
Commercialization of the Autoinjector Presentation in the Territory, and (y)
exercise Commercially Reasonable Efforts to cause any manufacturers of the
Autoinjector Presentation (or any components thereof, as applicable) to obtain
and maintain such other Regulatory Approvals as are necessary for the
manufacture at their respective facilities of the Autoinjector Presentation (or
any components thereof, as applicable) for commercial sale in the Territory.

 

3.2.4 If, before or following the initial filing of the Autoinjector SNDA, the
FDA requires or suggests or the Parties agree that data or information be
submitted as a condition to approving the Autoinjector SNDA in addition to the
data or information that is generated in the performance of the Autoinjector
Development Plan, the CMC will discuss how to address such FDA requirements and
suggestions and modify the Autoinjector Development Plan as appropriate. Subject
to Section 3.2.5 below, POZEN will perform the modified Autoinjector Development
Plan at [CONFIDENTIAL TREATMENT REQUESTED]’s expense.

 

3.2.5 If POZEN determines that (a) the performance of the Autoinjector
Development Plan would require [CONFIDENTIAL TREATMENT REQUESTED] in Development
Costs, or (b) the studies necessary for generating any additional data or
information that are required by the FDA for the approval of the Autoinjector
SNDA, or that are deemed necessary by POZEN or Xcel to address issues or respond
to questions raised by the FDA, would jeopardize the commercial viability of the
Autoinjector Presentation or exceed [CONFIDENTIAL TREATMENT REQUESTED] in
Development Costs, POZEN will inform Xcel thereof without delay. If the Parties
are unable to come to a mutually acceptable resolution of the matter within 30
days, POZEN may elect to abandon the performance of the Autoinjector Development
Plan or the preparation of the Autoinjector SNDA; provided, however, that in
such event Xcel will be given a reasonable opportunity (before such abandonment)
to assume control of efforts to seek approval of the Autoinjector SNDA at its
cost (subject to Section 3.2.6 below). If Xcel elects to assume such control,
POZEN will exercise its Commercially Reasonable Efforts to assist Xcel (at
Xcel’s expense) with respect to seeking approval of the Autoinjector SNDA;
provided, however, that Xcel may suspend or terminate its efforts at anytime.

 

3.2.6 If, pursuant to Section 3.2.5, POZEN elects to abandon the development of
the Autoinjector Presentation or the preparation of the Autoinjector SNDA and
Xcel assumes control of efforts to seek approval of the Autoinjector SNDA and
obtains such approval, then, subject to the terms set forth in Section 8.4, Xcel
may [CONFIDENTIAL TREATMENT REQUESTED] in connection with the development of the
Autoinjector Presentation or seeking approval of the Autoinjector SNDA, subject
to a [CONFIDENTIAL TREATMENT REQUESTED] plus [CONFIDENTIAL TREATMENT REQUESTED]
in Development Costs anticipated in Section 3.2.5 which has not been
[CONFIDENTIAL TREATMENT REQUESTED] prior to its abandonment of the development
of the Autoinjector Presentation or the preparation of the Autoinjector SNDA,
[CONFIDENTIAL TREATMENT REQUESTED] pursuant to Sections 8.2 or 8.3; provided,
however, that Xcel may [CONFIDENTIAL

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

TREATMENT REQUESTED] result from development activities agreed upon by the
Parties, with the agreement on the part of POZEN not to be unreasonably
withheld.

 

3.3 Other Licensed Products.

 

3.3.1 Xcel will have the right, but not the obligation, to perform development
studies with Licensed Products beyond the activities contemplated by Sections
3.1 and 3.2 (each such study, a “Development Study”), including: (a) development
of Licensed Products in injectable formulations and dosage strengths other than
those of the Initial Licensed Product; and (b) development of Licensed Products
for indications other than the indication for which POZEN has filed the POZEN
NDA. Any Development Study [CONFIDENTIAL TREATMENT REQUESTED], including study
designs or protocols for such Development Study, will be subject to review and
approval by the CMC.

 

3.3.2 Xcel will give POZEN written notice of any Xcel Post-Approval Study that
is not contemplated by a Marketing Plan previously reviewed by POZEN prior to
initiating such Xcel Post-Approval Study, and POZEN will have the right to
review and [CONFIDENTIAL TREATMENT REQUESTED] such Xcel Post-Approval Study.

 

3.3.3 If Xcel desires that a Development Study [CONFIDENTIAL TREATMENT
REQUESTED] be conducted, then Xcel will notify POZEN of such desire and will
accompany such notice with a description of the objectives for the Development
Study. Promptly thereafter, the Parties will prepare a development plan and
budget for such Development Study for review and approval by the CMC (each such
plan a “Study Plan”). If POZEN desires to perform such Study Plan, (a) it will
notify Xcel in writing prior to the meeting at which the Study Plan is submitted
to the CMC for review and approval and (b) the Parties will negotiate an
agreement with customary terms and conditions for the conduct of the Study Plan,
including that Xcel will reimburse POZEN monthly on a net 30 days from invoice
date payment basis for POZEN’s Development Fees incurred in connection with such
Study Plan. During such time as POZEN holds the IND for the Initial Licensed
Product, POZEN agrees to make, on Xcel’s behalf, any required filings to such
IND as may be required for performance of any Study Plan.

 

3.3.4 Xcel will, at its own expense, file any NDAs or other regulatory filings
for Licensed Products developed in a Development Study under the terms of this
Agreement, and upon approval thereof will (a) obtain and maintain such other
Regulatory Approvals as are necessary for the Commercialization of the
applicable Licensed Product in the Territory, and (b) exercise Commercially
Reasonable Efforts to cause any manufacturers of such Licensed Product (or any
components thereof, as applicable) to obtain and maintain such other Regulatory
Approvals as are necessary for the manufacture at their respective facilities of
such Licensed Product (or any components thereof, as applicable) for commercial
sale in the Territory.

 

3.3.5 POZEN will provide Xcel with [CONFIDENTIAL TREATMENT REQUESTED] updates on
the clinical development programs conducted by or on behalf of POZEN
[CONFIDENTIAL TREATMENT REQUESTED] for Foreign Licensed Products (to the extent
known to POZEN), where such activities [CONFIDENTIAL TREATMENT

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

REQUESTED] the development, manufacture or Commercialization of any Licensed
Product in the Field in the Territory.

 

3.4 FDA Correspondence.

 

3.4.1 To the extent either Party receives any material written or oral
communications relating to any Licensed Product from the FDA, such Party will
promptly inform the other Party thereof (including by providing a copy of any
such written communication or a written account of any such oral communication),
but in no event later than five business days after receipt of such
communication. The Party that is responsible for communicating with the FDA in
connection with the development, registration or Commercialization of any
Licensed Product at issue under the terms of this Agreement (i.e., the Party
holding the NDA – the “Communicating Party”) will use reasonable efforts to
solicit the other Party’s advice and review of the nature and text of any
written communications received from or to be sent to the FDA in reasonably
sufficient time prior to responding or dispatching such communications to the
FDA, and the Communicating Party will [CONFIDENTIAL TREATMENT REQUESTED] the
other Party’s [CONFIDENTIAL TREATMENT REQUESTED] comments related thereto.

 

3.4.2 Each Party will promptly notify the other Party, and provide such other
Party with a copy, of any material correspondence or other reports or complaints
submitted to or received by the first Party from the FDA or any Third Party
claiming that any Promotional Materials are inconsistent with any Licensed
Product labeling or are otherwise in violation of applicable law or regulation.

 

3.4.3 Each Party will provide the other Party with a copy of any material
documents or reports filed with the FDA during the Term with respect to any
Licensed Product.

 

3.4.4 Prior to the transfer of the POZEN NDA to Xcel from POZEN pursuant to
Section 3.1.2, (a) Xcel will be provided with the opportunity to have an
observer in attendance at any in-person meetings or pre-scheduled telephone
calls with the FDA with respect to any Licensed Product and (b) the Parties will
agree on any change to the labeling for the Initial Licensed Product (as
compared with the draft label included in the POZEN NDA as of the Effective
Date). [CONFIDENTIAL TREATMENT REQUESTED].

 

3.5 Adverse Events Reporting.

 

3.5.1 For purposes of this Section 3.5: (a) the definition “drug safety reports”
shall comply with the requirements set forth by the FDA in the Code of Federal
Regulations, Title 21 CFR 312.32 (“IND Safety Reports”); and (b) all information
provided to Xcel pursuant to this Section 3.5 will be provided in a complete and
accurate manner.

 

3.5.2 During such time as Xcel holds the POZEN NDA and POZEN holds the IND for
the Initial Licensed Product or is performing work under an IND for any Licensed
Product or Foreign Licensed Product, POZEN will submit to Xcel all drug safety
reports for Licensed Products or Foreign Licensed Products brought to the
attention of POZEN (whether inside or outside the Territory) as well as any
material events and matters concerning or affecting

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

the safety of Licensed Products or Foreign Licensed Products. POZEN will forward
copies of all such drug safety reports to Xcel within seven days of receipt
thereof by POZEN.

 

3.6 Compliance with Laws.

 

3.6.1 Xcel will comply with all laws, regulations, and ordinances (including any
laws, regulations, and ordinances prohibiting the promotion of Royalty Products
prior to Marketing Approval) applicable to the performance by Xcel of this
Agreement (including, as applicable, the development, manufacture and
Commercialization of Royalty Products by Xcel in the Territory).

 

3.6.2 POZEN will comply with all laws, regulations, and ordinances applicable to
the performance by POZEN of this Agreement.

 

3.7 Records. Each Party will keep complete, accurate and authentic accounts,
notes, data and records (in good scientific manner and as required by applicable
regulatory rules and regulations) of all activities performed by or for it
pursuant to this Agreement.

 

4. MANUFACTURE AND SUPPLY

 

4.1 Manufacturing and Supply Agreement for [CONFIDENTIAL TREATMENT REQUESTED].

 

4.1.1 Promptly following the Effective Date, Xcel will exercise good faith
efforts to enter into an agreement with [CONFIDENTIAL TREATMENT REQUESTED].
POZEN will exercise good faith efforts to assist Xcel in its discussions and
negotiations with [CONFIDENTIAL TREATMENT REQUESTED] with respect to such
agreement. Xcel will keep POZEN informed of the progress of Xcel’s negotiations
with [CONFIDENTIAL TREATMENT REQUESTED] and, as applicable, provide POZEN with a
near-final draft of such agreement and a copy of such agreement as executed.

 

4.1.2 Xcel hereby covenants and agrees that, [CONFIDENTIAL TREATMENT REQUESTED].

 

4.2 Manufacturing and Supply Agreement for [CONFIDENTIAL TREATMENT REQUESTED].

 

4.2.1 Promptly following the Effective Date, Xcel will exercise good faith
efforts to enter into an agreement with [CONFIDENTIAL TREATMENT REQUESTED].
POZEN will exercise good faith efforts to assist Xcel in its discussions and
negotiations with [CONFIDENTIAL TREATMENT REQUESTED] with respect to such
agreement. Xcel will keep POZEN informed of the progress of Xcel’s negotiations
with [CONFIDENTIAL TREATMENT REQUESTED] and, as applicable, provide POZEN with a
near-final draft of such agreement and a copy of such agreement as executed.

 

4.2.2 The Parties acknowledge that [CONFIDENTIAL TREATMENT REQUESTED]. POZEN
will exercise its Commercially Reasonable Efforts so that, as soon as reasonably
possible following the Effective Date, [CONFIDENTIAL TREATMENT

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

REQUESTED]. [CONFIDENTIAL TREATMENT REQUESTED] will be responsible for
[CONFIDENTIAL TREATMENT REQUESTED]. Thereafter, the Parties will [CONFIDENTIAL
TREATMENT REQUESTED], and each of the Parties will exercise its Commercially
Reasonable Efforts to [CONFIDENTIAL TREATMENT REQUESTED]. Notwithstanding the
preceding sentence, [CONFIDENTIAL TREATMENT REQUESTED].

 

4.3 Quality Agreement for [CONFIDENTIAL TREATMENT REQUESTED]. Promptly following
the Effective Date, Xcel will exercise good faith efforts to enter into a
quality agreement with [CONFIDENTIAL TREATMENT REQUESTED]. POZEN will exercise
good faith efforts to assist Xcel in its discussions and negotiations with
[CONFIDENTIAL TREATMENT REQUESTED] with respect to such agreement. Xcel will
keep POZEN informed of the progress of Xcel’s negotiations with [CONFIDENTIAL
TREATMENT REQUESTED] and, as applicable, provide POZEN with a near-final draft
of such agreement and a copy of such agreement as executed.

 

4.4 Supply through POZEN.

 

4.4.1 If Xcel is unable to execute an agreement with [CONFIDENTIAL TREATMENT
REQUESTED], the Parties will negotiate in good faith regarding an agreement
under which POZEN would secure the supply to Xcel of [CONFIDENTIAL TREATMENT
REQUESTED]. The payments to be made by Xcel to POZEN pursuant to subsection (a)
and (b) above will be made no later than 10 days in advance of the due date of
any payments required to be made by POZEN to [CONFIDENTIAL TREATMENT REQUESTED].

 

4.4.2 If Xcel is unable to execute an agreement with [CONFIDENTIAL TREATMENT
REQUESTED], the Parties will use good faith efforts to secure the supply of
[CONFIDENTIAL TREATMENT REQUESTED].

 

5. COMMERCIALIZATION

 

5.1 Principles of Commercialization.

 

5.1.1 Xcel will be responsible for the Commercialization of Licensed Products in
the Field in the Territory during the Term, and will use Commercially Reasonable
Efforts to perform the activities and apply the resources set forth in each
Marketing Plan (defined below) [CONFIDENTIAL TREATMENT REQUESTED]. Except with
respect to the costs of the development and regulatory activities to be
performed by POZEN or that may be off-set by Xcel as provided in Sections 3.1 or
3.2, Xcel will bear all expenses incurred in connection with the preparation and
execution of each Marketing Plan.

 

5.1.2 Promptly after the Effective Date, the appropriate representatives of each
Party will meet to discuss matters pertaining to the manufacture, marketing and
promotion of the Initial Licensed Product, including plans for sales force
deployment, and the transfer of manufacturing responsibilities from POZEN to
Xcel. Promptly after the Effective Date, the Parties will establish a plan, to
be performed at Xcel’s expense, governing the communication of scientific and
technical information regarding the Initial Licensed Product prior to approval
of the POZEN NDA, including any such information to be included in papers,
posters, conference presentations, focus group activities, conferences and
meetings with doctors, and Xcel will

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

adhere to such plan in its communications with Third Parties prior to approval
of the POZEN NDA; provided, however, that the following activities will not be
subject to such plan or the restrictions of this sentence: advisory board
meetings, market research activities and the development of marketing campaigns
or sales and marketing materials for use after approval of the POZEN NDA (as
well as any activities reasonably related to such activities).

 

5.2 Marketing Plan.

 

5.2.1 Xcel will prepare a marketing plan for the Licensed Products for 2004 (the
“Marketing Plan”) and provide a copy of the Marketing Plan to POZEN for comment
[CONFIDENTIAL TREATMENT REQUESTED]. POZEN will provide its comments to the
Marketing Plan to Xcel [CONFIDENTIAL TREATMENT REQUESTED], and Xcel will
finalize the Marketing Plan [CONFIDENTIAL TREATMENT REQUESTED]. The outline of
the initial Marketing Plan for the Initial Licensed Products is attached hereto
as Exhibit C.

 

5.2.2 Xcel will update the Marketing Plan at least once every year, and will
submit each updated Marketing Plan to POZEN for review and comment in accordance
with Xcel’s corporate planning cycle and with sufficient lead time for POZEN to
have a reasonable opportunity to review and comment on such updated Marketing
Plan.

 

5.2.3 Each Marketing Plan will include, [CONFIDENTIAL TREATMENT REQUESTED].

 

5.3 Co-Promotion.

 

5.3.1 POZEN may co-promote any Licensed Product in the Territory in the event
that:

 

(a) [CONFIDENTIAL TREATMENT REQUESTED]; or

 

(b) [CONFIDENTIAL TREATMENT REQUESTED].

 

5.3.2 If Section 5.3.1(b) above is applicable, then, for a period of 60 days
thereafter, the Parties will negotiate in good faith a co-promotion agreement
governing the co-promotion of the applicable Licensed Product by POZEN in the
Territory (with the intent that such agreement will contain terms and conditions
customary for a co-promotion agreement in the pharmaceutical industry, as well
as providing for a co-promotion role for POZEN in the marketing and promotion of
the applicable Licensed Product commensurate with [CONFIDENTIAL TREATMENT
REQUESTED] and in accordance with the Marketing Plan then in effect, although
Xcel will set the sales price, [CONFIDENTIAL TREATMENT REQUESTED], and book all
sales revenue). If the Parties are unable to agree on all terms of such a
co-promotion agreement with respect to the applicable Licensed Product prior to
expiration of such 60-day period, then either Party may invoke and proceed in
accordance with the dispute resolution procedure set forth in Exhibit F attached
hereto.

 

5.3.3 If Xcel desires to enter into a co-promotion arrangement for a Licensed
Product with a Third Party, subject to the terms set forth in Section 5.3.4
below, then Xcel will notify POZEN of such desire and will accompany such notice
with a description of the intended

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

role for such Third Party (including a description of related requirements such
as the number and territory of sales representatives and the number, frequency
and positioning of details). If POZEN desires to perform such co-promotion
arrangement, it will notify Xcel in writing within 30 days after receipt of the
corresponding notice from Xcel. In the event that POZEN is able to provide the
resources that Xcel is seeking for the performance of the requirements
identified by Xcel, promptly thereafter the Parties will negotiate, for a period
of 60 days, a co-promotion agreement governing the co-promotion of the
applicable Licensed Product by POZEN in the Territory (with the intent that such
agreement will provide for a co-promotion role for POZEN in the marketing and
promotion of the applicable Licensed Product corresponding to the role for any
Third Party described by Xcel in its notice to POZEN (and in accordance with the
Marketing Plan then in effect), although Xcel will set the sales price,
[CONFIDENTIAL TREATMENT REQUESTED], and book all sales revenue). If the Parties
are not able to agree upon such a co-promotion agreement within such 60-day
period, then Xcel may seek to have a Third Party perform the co-promotion
arrangement; provided, however, that Xcel may not offer to any such Third Party
terms which are, in the aggregate, more beneficial to such Third Party than the
last offer made by Xcel to POZEN during the above-referenced 60-day negotiating
period without providing POZEN with a period of at least 10 days to accept any
improved terms which Xcel intends to offer to any Third Party.

 

5.3.4 Notwithstanding anything in this Agreement to the contrary, (a) Xcel may
enter into a co-promotion arrangement with a Third Party for Licensed Products
only if such arrangement: [CONFIDENTIAL TREATMENT REQUESTED], and (b) subject to
the limitations set forth in subsection (a) above, Xcel is not required to first
offer co-promotion rights to POZEN pursuant to Section 5.3.3 with respect to a
proposed co-promotion arrangement with a Third Party pursuant to which
[CONFIDENTIAL TREATMENT REQUESTED].

 

5.4 Branding; Trademarks; Trade Dress; Logos.

 

5.4.1 Following the Effective Date, the Parties will work together to select a
Product Trademark for the Initial Licensed Product. In the event that the
Parties have not agreed upon such a Product Trademark by October 30, 2003, then
[CONFIDENTIAL TREATMENT REQUESTED] may select a Product Trademark for the
Initial Licensed Product, subject to the approval of [CONFIDENTIAL TREATMENT
REQUESTED]. Xcel will thereafter use such Product Trademark in the
Commercialization of the Initial Licensed Product.

 

5.4.2 Prior to Marketing Approval for any Licensed Product other than the
Initial Licensed Product, the Parties will work together to determine a Product
Trademark for such Licensed Product. In the event that the Parties have not
agreed upon such a Product Trademark within 60 days of Xcel’s delivery to POZEN
of notice that a Product Trademark is required for such Licensed Product in
order for Xcel properly to commence pre-launch market development activities in
anticipation of Marketing Approval for such Licensed Product, then [CONFIDENTIAL
TREATMENT REQUESTED] may select a Product Trademark for the Licensed Product,
subject to the approval of [CONFIDENTIAL TREATMENT REQUESTED]. Xcel will
thereafter use such Product Trademark in the Commercialization of such Licensed
Product.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

5.4.3 At the request of POZEN, Xcel will, to the extent permitted by law
(including applicable FDA regulations), include any POZEN Trademark designated
by POZEN (the “Designated POZEN Trademark”) on any joint press releases and
seminar and conference posters and presentations regarding any Licensed Product.
Prior to any such use, Xcel will provide POZEN with an opportunity to review and
comment upon the planned use of the Designated POZEN Trademark. In addition, any
such use of the Designated POZEN Trademark will comply with the provisions of
Section 5.4.5.

 

5.4.4 POZEN will be the sole owner of the Product Trademarks. In consideration
for the licenses granted by POZEN to Xcel for Product Trademarks under this
Agreement, Xcel will pay to POZEN a royalty of [CONFIDENTIAL TREATMENT
REQUESTED] for the duration of the use of any such Product Trademarks by Xcel
[CONFIDENTIAL TREATMENT REQUESTED].

 

5.4.5 In connection with the use of any Product Trademarks or any Designated
POZEN Trademark, Xcel will (a) place the appropriate trademark symbol, such as
TM or ®, adjacent to any Product Trademark or Designated POZEN Trademark and (b)
not use such Product Trademark or Designated POZEN Trademark as an adjective or
in the plural or possessive form. Xcel recognizes and agrees that such steps are
necessary to protect and enhance the value and goodwill of the Product
Trademarks or any Designated POZEN Trademark. POZEN will have the right to
review any Product Promotional Materials and any labels or packaging materials
prepared by or for Xcel that bear any Product Trademarks or any Designated POZEN
Trademark in order to confirm that such trademarks are being used in all
material respects in accordance with the terms of this Section 5.4.5. Upon
written notice of non-compliance from POZEN to Xcel, Xcel will modify the
applicable Product Promotional Materials, labels, or packaging materials to make
them comply with the terms of this Section 5.4.5.

 

5.4.6 POZEN reserves all rights in the Product Trademarks and the POZEN
Trademarks not expressly granted to Xcel in this Agreement. Xcel acknowledges
POZEN’s exclusive right, title and interest in and to the Product Trademarks and
POZEN Trademarks and acknowledges that nothing herein will be construed to
accord to Xcel any rights in such trademarks except as expressly provided
herein. Xcel further acknowledges that its use of the Product Trademarks and
POZEN Trademarks will not create in Xcel any right, title or interest in such
trademarks, and that all use of such trademarks and the goodwill generated
thereby will inure solely to the benefit of POZEN. Upon any termination of this
Agreement, Xcel hereby agrees not to [CONFIDENTIAL TREATMENT REQUESTED].

 

5.4.7 Except as expressly permitted herein, POZEN will not use, or knowingly
permit any Third Party to use, any Product Trademarks except in connection with
the development, manufacture and Commercialization outside of the Territory of
Foreign Licensed Products, and will impose on all direct or indirect licensees
of Foreign Licensed Products using the Product Trademarks obligations similar to
those imposed on Xcel pursuant to Section 5.4.5.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

6. DILIGENCE

 

6.1 General Diligence Obligations. Xcel will, during the Term, exercise
Commercially Reasonable Efforts to Commercialize the Licensed Products in the
Field in the Territory following receipt of Marketing Approval.

 

6.2 Minimum Launch Diligence Obligations. Without limiting the diligence
obligations of Section 6.1 above, Xcel will conduct the Commercial Launch of
each Licensed Product in the Territory as soon as reasonably possible after
receipt of Marketing Approval for such Licensed Product, but in no event later
than [CONFIDENTIAL TREATMENT REQUESTED]. Without limiting the diligence
obligations of Section 6.1 above, Xcel will conduct the Commercial Launch of the
Initial Licensed Product in the Territory before conducting the Commercial
Launch of any other Licensed Product in the Territory.

 

6.3 Minimum Commercialization Diligence Obligations. Without limiting the
diligence obligations of Section 6.1 above, during the [CONFIDENTIAL TREATMENT
REQUESTED] following the First Commercial Sale Date for the Initial Licensed
Product, Xcel will: [CONFIDENTIAL TREATMENT REQUESTED].

 

6.4 Lack of Diligence. Any material failure by Xcel to fulfill a diligence
obligation set forth in this Section 6 will be deemed a material breach of this
Agreement. Xcel’s fulfillment of the diligence obligations set forth in Sections
6.2 and 6.3 will be taken into account when determining whether Xcel has
fulfilled its obligations set forth in Section 6.1, but will not be considered
conclusive proof that such obligations have also been fulfilled.

 

7. LICENSES AND OTHER RIGHTS

 

7.1 Grants to Xcel. Subject to the terms and conditions set forth in this
Agreement, POZEN hereby grants to Xcel:

 

7.1.1 An exclusive license (even as to POZEN) under the Licensed Technology to
Commercialize Royalty Products in the Field in the Territory;

 

7.1.2 Except as provided in Section 4.1.2, a worldwide, non-exclusive license
under the Licensed Technology to make or have made Royalty Products for
Commercialization in the Field in the Territory;

 

7.1.3 A non-exclusive license under the Licensed Technology to develop Royalty
Products in the Territory;

 

 

 

7.1.4 An exclusive license (even as to POZEN) to use the Product Trademarks in
connection with the Commercialization of Licensed Products in the Territory; and

 

7.1.5 A non-exclusive license to use Designated POZEN Trademarks pursuant to
Section 5.4.3.

 

7.2 Sublicenses by Xcel. Except for any co-promotion arrangements entered into
by Xcel with any Third Parties in accordance with Section 5.3, the licenses
granted in Sections

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.1.1, 7.1.4 and 7.1.5 are not sublicensable by Xcel. The licenses granted to
Xcel in Section 7.1 in connection with any co-promotion arrangement entered into
in accordance with Section 5.3, and the licenses granted to Xcel in Section in
7.1.2 and 7.1.3, are sublicensable by Xcel. Xcel will impose on any sublicensee
of Xcel’s rights such obligations as may be necessary for (a) Xcel to be able to
perform its obligations under this Agreement and (b) the required performance of
such sublicensee to be in compliance with the requirements of this Agreement.

 

7.3 Grants to POZEN. Subject to the terms and conditions set forth in this
Agreement, Xcel hereby grants to POZEN:

 

7.3.1 An exclusive license (even as to Xcel) under the Xcel Technology, but
solely to Commercialize in the Field outside the Territory any Foreign Licensed
Products;

 

7.3.2 A non-exclusive, worldwide license under the Xcel Technology, but solely
to develop, make or have made for Commercialization in the Field outside the
Territory any Foreign Licensed Products; and

 

7.3.3 The non-exclusive right to use and reference the filed or approved POZEN
NDA and the Autoinjector SNDA (and, if applicable, the NDA for any Licensed
Product other than the Initial Licensed Product) and any data and information
contained in such filed or approved POZEN NDA or Autoinjector SNDA (or, if
applicable, such other NDA) for (a) the development, registration and
Commercialization of products other than Royalty Products inside the Territory,
(b) the development of Foreign Licensed Products inside or outside the
Territory, and (c) the registration and Commercialization of Foreign Licensed
Products outside the Territory.

 

7.4 Sublicenses by POZEN. The licenses and rights granted in Section 7.3 are
sublicensable by POZEN without the prior written consent of Xcel, but only if
the following conditions are met: (a) any sublicensee is, with respect to any
territory at issue, concurrently receiving from POZEN a license under one or
more Patents Controlled by POZEN to Commercialize Foreign Licensed Products in
the Field in such territory; (b) such license is granted with the same scope of
exclusivity and under the same termination and expiration terms as the
sublicenses granted under the licenses and rights granted in Section 7.3; (c)
such sublicensee is licensing to POZEN [CONFIDENTIAL TREATMENT REQUESTED] owned
or Controlled by such sublicensee that are [CONFIDENTIAL TREATMENT REQUESTED]
for the development, manufacture, having manufactured or Commercialization of
any Licensed Products in the Field in the Territory, which license to POZEN is
to be sublicensable (and deemed sublicensed) to Xcel in accordance with the
terms of the licenses granted in Section 7.1; and (d) Xcel receives prior
written notice of any such sublicense. Any sublicensee in an arrangement meeting
the requirements of the foregoing clauses (a), (b), (c) and (d) is herein
referred to as a “Reciprocating Licensee.” Notwithstanding the foregoing, POZEN
will have the right to sublicense to any of its licensees its right of use and
reference of the filed or approved POZEN NDA and the Autoinjector SNDA and any
data and information contained in such filed or approved POZEN NDA or
Autoinjector SNDA for (a) the development, registration and Commercialization of
products other than Royalty Products inside the Territory, (b) the development
of Foreign Licensed Products inside and outside the Territory and (c) the
registration and Commercialization of Foreign Licensed Products outside the
Territory.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.5 Negative Covenants.

 

7.5.1 Xcel covenants and agrees that it will not (a) use or practice the
Licensed Technology or the Product Trademarks, except as expressly permitted by
this Agreement, (b) use or practice the Licensed Technology for the purposes of
developing, distributing or Commercializing any Licensed Product for
non-prescription sale, (c) apply for any Regulatory Approval that would allow
the over-the-counter sale of any Licensed Product, (d) sell any Licensed Product
to patients without a prescription therefore, (e) sell, or knowingly permit any
Third Party to sell, any Licensed Product for export, distribution, resale or
use outside the Territory or (f) [CONFIDENTIAL TREATMENT REQUESTED].

 

7.5.2 POZEN covenants and agrees that it will not (a) use or practice the Xcel
Technology, except as expressly permitted by this Agreement, (b) sell, or
knowingly permit any Third Party to sell, any Royalty Product for import,
distribution, resale or use in the Territory, (c) conduct any Commercialization,
or knowingly permit any Third Party to conduct any Commercialization, of any
Royalty Product in the Territory, (d) [CONFIDENTIAL TREATMENT REQUESTED], or,
(e) except for Third Parties which are obligated to POZEN to maintain
confidentiality of the same in accordance with arrangements which are at least
as protective as the provisions set forth in Section 13 or as expressly
contemplated by this Agreement, disclose any Licensed Technology, or any
Confidential Information of POZEN relating to any Licensed Technology, to any
Third Party.

 

7.5.3 [CONFIDENTIAL TREATMENT REQUESTED].

 

7.5.4 [CONFIDENTIAL TREATMENT REQUESTED].

 

7.5.5 Except for the rights specifically granted in this Agreement, each Party
expressly reserves (a) all rights owned or controlled by it, including as to all
products and intellectual property rights, and (b) the right to utilize, and to
allow Third Parties to utilize, such products and intellectual property rights
in any manner not inconsistent with the terms of this Agreement.

 

7.6 Upstream Licensors of Future Technology.

 

7.6.1 With respect to any intellectual property rights included in any POZEN
Improvement or POZEN Patent acquired by or licensed to POZEN from a Third Party
after the Effective Date and practiced by Xcel in the development, manufacture
or Commercialization of any Royalty Product other than the Initial Licensed
Product as envisaged as of the Effective Date, such intellectual property rights
will not be included in the licenses granted under Section 7.1 unless Xcel
agrees to pay to POZEN any amounts that may become due to any such Third Party
licensor as a result of the practice of such intellectual property rights by
Xcel pursuant to the licenses granted under Section 7.1, with such payment to be
made no later than 10 days prior to the date POZEN’s payment is due to such
Third Party licensor. POZEN will provide written notice to Xcel describing any
payment obligations associated with the practice of any such intellectual
property rights at the time POZEN discloses such intellectual property rights or
related information or technology to Xcel.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.6.2 With respect to any intellectual property rights included in any Xcel
Improvement or Xcel Patent acquired by or licensed to Xcel from a Third Party
after the Effective Date and practiced by POZEN or any Reciprocating Licensee in
the development, manufacture or Commercialization of any Licensed Product or
Foreign Licensed Product other than the Initial Licensed Product as envisaged as
of the Effective Date, such intellectual property rights will not be included in
the licenses granted under Section 7.3 unless POZEN agrees to pay to Xcel any
amounts that may become due to any such Third Party licensor as a result of the
practice of such intellectual property rights by POZEN or any such Reciprocating
Licensee pursuant to the licenses granted under Section 7.3, with such payment
to be made no later than 10 days prior to the date Xcel’s payment is due to such
Third Party licensor. Xcel will provide written notice to POZEN describing any
payment obligations associated with the practice of any such intellectual
property rights at the time Xcel discloses such intellectual property rights or
related information or technology to POZEN.

 

8. COMPENSATION

 

8.1 License Fees. Xcel will pay to POZEN a non-refundable, non-creditable
license fee of US$2,000,000 on the Effective Date.

 

8.2 Milestones. Subject to the terms and conditions of this Agreement, Xcel will
make the following non-refundable, non-creditable payments to POZEN in the
amounts set forth below within 15 days of the occurrence of the related event:

 

Milestone Event

--------------------------------------------------------------------------------

   Milestone Payment


--------------------------------------------------------------------------------

(1) [CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]

(2) [CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]

(3) [CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]

 

8.3 Royalties.

 

8.3.1 Royalty Rate. Subject to the terms and conditions of this Agreement, Xcel
will pay to POZEN a royalty, based on aggregate Net Sales of Royalty Products in
the Territory for each calendar year during the Royalty Term, as follows:
[CONFIDENTIAL TREATMENT REQUESTED].

 

8.3.2 Royalty Term. Royalties due under this Section 8.3 will be payable with
respect to all Royalty Products for the period (the “Royalty Term”) commencing
on the First

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Commercial Sale Date of the first Licensed Product and ending on [CONFIDENTIAL
TREATMENT REQUESTED].

 

8.4 Offsets.

 

8.4.1 Subject to the terms of this Section 8.4, Xcel may offset up to
[CONFIDENTIAL TREATMENT REQUESTED] of any Third Party Payments against any of
the payments required to be made by Xcel in Section 8.2, or any of the payments
made by Xcel in Section 8.3 based on Net Sales of the Initial Licensed Product,
the Autoinjector Presentation or DHE-45.

 

8.4.2 Notwithstanding any provision herein to the contrary, the amount of any
offsets taken by Xcel pursuant to Sections 3.1.6, 3.2.6, and 8.4.1, in the
aggregate, will be subject to a maximum, as to any specific payment, of
[CONFIDENTIAL TREATMENT REQUESTED] of the amount payable by Xcel under this
Agreement prior to application of the offset(s), although any amounts not offset
with respect to any specific payment may be carried forward for offset against
any other payment.

 

8.4.3 Notwithstanding any provision herein to the contrary, Xcel will not be
entitled to take any offset pursuant to Sections 3.1.6, 3.2.6, or 8.4.1 from
royalties due for Net Sales of a Licensed Product during such time as
[CONFIDENTIAL TREATMENT REQUESTED].

 

8.5 [CONFIDENTIAL TREATMENT REQUESTED]. [CONFIDENTIAL TREATMENT REQUESTED] will
be calculated on a calendar quarterly basis. [CONFIDENTIAL TREATMENT REQUESTED],
as documented by Xcel pursuant to this Section 8.5. Xcel will notify POZEN in
writing promptly upon its determination that [CONFIDENTIAL TREATMENT REQUESTED]
with respect to a calendar quarter and will provide with such notice such
information and documentation as is reasonably necessary for POZEN to confirm
the accuracy of such determination.

 

8.6 Payments and Reports. Payments required to be made by Xcel in Section 8.3
will be made on a calendar quarter basis (calculated as the amount owed for the
then current calendar year through the end of such quarter less any amounts
previously paid in respect of such year), with such payments to be (a) made
within [CONFIDENTIAL TREATMENT REQUESTED] after the end of the applicable
calendar quarter and (b) accompanied by a written report setting forth in
reasonable detail the calculation of the amount of the payment made; provided,
however, that (i) within [CONFIDENTIAL TREATMENT REQUESTED] of the end of each
calendar quarter, Xcel will provide POZEN with a report stating the number of
units of each Royalty Product sold by Xcel during the relevant payment period,
the amount of gross sales, any deductions taken in the calculation of Net Sales,
and the royalty payable pursuant to Section 8.3 in respect of such quarter, and
(ii) if any information bearing on the amount of any royalty payment pursuant to
Section 8.3 [CONFIDENTIAL TREATMENT REQUESTED] becomes known following the
making of any such payment (or the delivery of any related report), adjustments
will be made in subsequent payments (i.e., to “true-up” the aggregate amount of
royalty payments made) and the reports made with respect to such subsequent
payments will indicate the basis and amount of any such adjustments.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

8.7 Payment Method; Currency. Xcel will make all payments under this Agreement
in United States dollars by wire transfer in immediately available funds to an
account designated by POZEN. Any payments or portions thereof due hereunder that
are not paid on the date such payments are due under this Agreement will bear
interest at a per annum rate equal to the lesser of (a) the prime rate as
published in The Wall Street Journal, Eastern Edition, on the first day of each
calendar quarter in which such payments are overdue, [CONFIDENTIAL TREATMENT
REQUESTED], and (b) the maximum rate permitted by law, calculated on the number
of days such payment is delinquent.

 

8.8 Taxes. Xcel will have the right to withhold taxes in the event that
authorities in the Territory require the withholding of taxes on amounts paid
hereunder to POZEN. Such taxes will be deducted by Xcel from such payment and
will be paid by Xcel to the proper taxing authority on behalf of POZEN. Xcel
will promptly secure and send to POZEN proof evidencing payment of such taxes
withheld and paid by Xcel for the benefit of POZEN. Xcel will assist POZEN in
claiming exemption from such deductions or withholdings under any applicable tax
treaty by providing such documentation as may be reasonably required by POZEN to
claim such exemption.

 

8.9 Audit Rights; Adjustments.

 

8.9.1 Each Party (the “Audited Party”) will permit an independent certified
public accountant designated by the other Party (the “Auditing Party”) and
reasonably acceptable to the Audited Party (the “Auditor”) to have access to the
Audited Party’s records and books, insofar as the same relate to any of the
payments to be made under the provisions of this Agreement, for the sole purpose
of determining the accuracy of the amounts reported and actually paid or
otherwise payable under the terms of this Agreement (the “Audit”); provided,
however, that (i) any Audit will cover a period not to exceed three years
immediately preceding such Audit, (ii) each period may be the subject of only
one Audit, (iii) the Auditor will agree to (x) execute and be bound by a
confidentiality agreement in customary form and (y) reveal only the results of
the Audit (the “Auditor’s Results”) to the Auditing Party (and not, for example,
the information reviewed with respect thereto), (iv) the Auditing Party will
bear all costs and expenses in connection with any Audit, (v) any Audit will be
performed during a mutually determined period upon at least 30 calendar days’
prior written notice during regular business hours, and (vi) Audits will not be
requested by any one Party to occur more than once in each calendar year during
the Term and once following expiration or termination of this Agreement.

 

8.9.2 Where the Audit relates to royalty payments made by Xcel under Section
8.3: (a) if the Auditor’s Results determine that any royalty payment(s) at issue
have been overstated, then POZEN will repay to the Xcel the amount of any
resulting overpayment within 30 days after receipt of the Auditor’s Results,
after deducting the reasonable costs and expenses incurred by POZEN in
connection with the Audit; and (b) if the Auditor’s Results determine that any
royalty payment(s) at issue have been understated, then (i) Xcel will pay to
POZEN the amount of any resulting underpayment within 30 days after receipt of
the Auditor’s Results together with interest on any underpayment from the date
originally due, calculated at a per annum rate equal to the prime rate as
published in The Wall Street Journal, Eastern Edition, on the first day of each
calendar quarter in which such underpayment occurs, [CONFIDENTIAL TREATMENT
REQUESTED], and, (ii) where the underpayment of any royalty payment(s) at

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

issue is greater than [CONFIDENTIAL TREATMENT REQUESTED] of the amount of such
royalty payment(s) actually due under the terms of this Agreement, then Xcel
will reimburse POZEN for the reasonable costs and expenses incurred by POZEN in
connection with the Audit.

 

8.9.3 Where the Audit relates to payments made by Xcel to POZEN other than
royalty payments under Section 8.3 (e.g., payments for Development Fees pursuant
to a Study Plan as contemplated by Section 3.3.3 or payments for Manufacturing
Liaison Fees as contemplated by Section 4.4): (a) if the Auditor’s Results
determine that any payment(s) at issue have been overstated, then (i) POZEN will
repay to Xcel the amount of any resulting overpayment within 30 days after
receipt of the Auditor’s Results together with interest on any overpayment from
the date originally due, calculated at a per annum rate equal to the prime rate
as published in The Wall Street Journal, Eastern Edition, on the first day of
each calendar quarter in which such overpayment occurs, [CONFIDENTIAL TREATMENT
REQUESTED], and, (ii) where the overpayment of any payment(s) at issue is
greater than [CONFIDENTIAL TREATMENT REQUESTED] of the amount of such payment(s)
actually due under the terms of this Agreement, then POZEN will reimburse Xcel
for the reasonable costs and expenses incurred by Xcel in connection with the
Audit; and (b) if the Auditor’s Results determine that any underpayment has
occurred, then Xcel will pay to POZEN the amount of any resulting underpayment
within 30 days after receipt of the Auditor’s Results, after deducting the
reasonable costs and expenses incurred by Xcel in connection with the Audit.

 

8.9.4 In connection with any audits of POZEN’s books and records conducted on
behalf of [CONFIDENTIAL TREATMENT REQUESTED] or its Affiliates pursuant to the
[CONFIDENTIAL TREATMENT REQUESTED], POZEN will have the right to make available
to [CONFIDENTIAL TREATMENT REQUESTED] and its Affiliates any Auditor’s Results
with respect to Xcel’s books and records insofar as the same address matters
affecting [CONFIDENTIAL TREATMENT REQUESTED] under [CONFIDENTIAL TREATMENT
REQUESTED].

 

9. INTELLECTUAL PROPERTY

 

9.1 Ownership. All right, title and interest in and to the Licensed Technology,
POZEN Trademarks, and Product Trademarks will remain exclusively with POZEN,
subject only to the licenses granted to Xcel under this Agreement. All right,
title and interest in and to the Xcel Technology will remain exclusively with
Xcel, subject only to the licenses granted to POZEN under this Agreement.

 

9.2 Patent and Trademark Filing, Prosecution and Maintenance.

 

9.2.1 As between the Parties, POZEN will have the first right, using counsel of
its choice, to prepare, file, prosecute, maintain and obtain extensions of all
POZEN Patents and Product Trademarks in the Territory, subject to any
obligations POZEN may have to Third Parties with respect to POZEN Patents that
are licensed by such Third Party to POZEN. If POZEN undertakes any such
activities, then (a) POZEN will bear the costs relating to such activities, (b)
POZEN will consider in good faith the interests of Xcel in so doing and (c)
POZEN will use Commercially Reasonable Efforts to obtain the strongest
commercially reasonable patent or trademark protection (under the circumstances
and, as to patent protection,

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

for applications of each POZEN Patent for Royalty Products). POZEN will use
reasonable efforts to solicit Xcel’s advice and review of the nature and text of
POZEN Patents, applications for Product Trademarks and material prosecution
matters related thereto in reasonably sufficient time prior to filing thereof or
action thereon, and POZEN will consider in good faith Xcel’s reasonable comments
related thereto.

 

9.2.2 If POZEN, prior or subsequent to filing any POZEN Patent owned by POZEN or
any application for a Product Trademark, elects not to file, prosecute or
maintain such POZEN Patent or such application for a Product Trademark, then
POZEN will give Xcel written notice thereof within a reasonable period prior to
allowing such POZEN Patent or such application to lapse or become abandoned or
unenforceable, and Xcel will thereafter have the right, at its expense, to
assume title and ownership to, and to prepare, file, prosecute and maintain,
such POZEN Patent or such application for a Product Trademark.

 

9.2.3 As between the Parties, Xcel will have the first right, using counsel of
its choice, to prepare, file, prosecute, maintain and obtain extensions of all
Xcel Patents, subject to any obligations Xcel may have to Third Parties with
respect to Xcel Patents that are licensed by such Third Party to Xcel. If Xcel
undertakes any such activities, then (i) Xcel will bear the costs relating to
such activities, (ii) Xcel will consider in good faith, to the extent that any
such Xcel Patent relates to any Licensed Product, the interests of POZEN in so
doing and (iii) Xcel will use Commercially Reasonable Efforts to obtain the
strongest commercially reasonable patent or trademark protection (under the
circumstances and, as to patent protection to the extent that any such Xcel
Patent relates to any Licensed Product, for applications of such Xcel Patent for
Licensed Products). To the extent that any such Xcel Patent relates to any
Licensed Product, Xcel will use reasonable efforts to solicit POZEN’s advice and
review of the nature and text of such Xcel Patent and material prosecution
matters related thereto in reasonably sufficient time prior to filing thereof or
action thereon, and Xcel will consider in good faith POZEN’s reasonable comments
related thereto.

 

9.2.4 If Xcel, prior or subsequent to filing any Xcel Patent owned by Xcel,
elects not to file, prosecute or maintain such Xcel Patent, then Xcel will give
POZEN written notice thereof within a reasonable period prior to allowing such
Xcel Patent to lapse or become abandoned or unenforceable, and POZEN will
thereafter have the right, at its expense, to assume title and ownership to, and
to prepare, file, prosecute and maintain, such Xcel Patent.

 

9.3 Improvements.

 

9.3.1 All Improvements made jointly by employees of POZEN and Xcel (or their
Affiliates or Third Party contractors), and all joint Know-How, will be owned
jointly by the Parties and each Party will retain full ownership under any
Patents resulting therefrom, with full ownership rights in any field and,
subject to the licenses granted in Section 7, the right to sublicense without
the consent of the other Party, without obligation to account to the other
Party. The laws of the United States with respect to joint ownership of
inventions will apply in all jurisdictions giving force and effect to this
Agreement.

 

9.3.2 POZEN will disclose any POZEN Improvements to Xcel, and Xcel will disclose
any Xcel Improvements to POZEN, in each case promptly after the relevant Party

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

recognizes that any Improvement falls within the definitions set forth in
Section 1.44 or 1.64, respectively. Further, each Party will disclose to the
other Party all Improvements made jointly by the disclosing Party and the other
Party, or its or their Affiliates or Third Party contractors. The disclosing
Party will provide such information in reasonable detail, sufficient to permit
an understanding of the nature of the Improvements by a practitioner reasonably
skilled in the relevant technical or scientific area.

 

9.3.3 Upon disclosure of a jointly owned Improvement, the Parties will discuss,
in good faith, the most appropriate course of action for the protection of such
Improvement. Unless the Parties agree that one Party will assume responsibility
for filing and prosecution of any Patents with respect to such Improvement, the
Parties will retain joint patent counsel for such activities (and will share the
costs relating thereto equally).

 

9.4 Enforcement Rights.

 

9.4.1 Notification of Infringement. If either Party learns of any
misappropriation or any infringement or threatened infringement of the Licensed
Technology, the Xcel Technology or the Product Trademarks in the Field and in
the Territory (the “Product Rights”), such Party will promptly notify the other
Party and will provide such other Party with all available evidence of such
misappropriation or infringement.

 

9.4.2 Enforcement of Patents and Product Rights in the Territory.

 

(a) Xcel will have the first right, but not the obligation, to institute,
prosecute and control at its own expense any action or proceeding with respect
to infringement or misappropriation of Product Rights, by counsel of its own
choice, and will consult with POZEN on any actions that Xcel proposes to take in
such action or proceeding. POZEN will have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

 

(b) If Xcel fails to bring an action or proceeding or otherwise take appropriate
action in Xcel’s discretion to abate such infringement or misappropriation in
the Field and in the Territory within a period of 90 days of written notice by
POZEN to Xcel requesting such action, POZEN will have the right, but not the
obligation, to bring and control, by counsel of its own choice, any such
infringement or misappropriation action or proceeding; provided, however, that
POZEN will not be entitled to bring any such action or proceeding if
[CONFIDENTIAL TREATMENT REQUESTED]. Xcel will cooperate with POZEN in any such
action or proceeding brought by POZEN against a Third Party, and will have the
right to consult with POZEN and to participate in and be represented by
independent counsel in such litigation at its own expense.

 

(c) If a Party brings any action or proceeding under this Section 9.4.2, the
other Party agrees, at the request and expense of the first Party, to be joined
as a party plaintiff to the extent necessary to prosecute the action or
proceeding and to give the first Party reasonable assistance and authority to
file and prosecute the suit, including reasonable access to the inventors and
records related to such action which are under the control of such other Party.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9.4.3 Settlement with a Third Party. The Party that controls the prosecution of
a given action under this Section 9.4 will also have the right to control
settlement of such action; provided, however, that no settlement will be entered
into concerning or affecting the validity or enforceability of (i) the Licensed
Technology or the Product Trademarks without the written consent of POZEN or
(ii) the Xcel Technology without the written consent of Xcel.

 

9.4.4 Enforcement Costs and Awards. Each Party will bear its own costs incurred
in connection with an action or proceeding brought by a Party pursuant to
Section 9.4.2. In the case of an action or proceeding initiated by Xcel, any
resulting damage award, after reimbursement of each Party’s expenses, will be
deemed Net Sales of Xcel in the Territory and will be subject to the royalty
payment obligations set forth in Section 8.3. In the case of an action or
proceeding initiated by POZEN, any resulting damage award, after reimbursement
of each Party’s expenses, will be shared between the Parties proportionate to
each Party’s share of costs and expenses incurred in connection with such action
or proceeding.

 

9.5 Defense and Settlement of Third Party Claims.

 

9.5.1 Defense. If a Third Party asserts that a patent, trade secret, or other
intangible right owned or exclusively licensed by it is infringed or
misappropriated by the manufacture, use, sale, or offer for sale of any Licensed
Product in the Field in the Territory during the Term, Xcel will establish a
plan for a common defense and manage such common defense plan, subject to
Section 9.5.2 below. Except as provided in Section 9.5.2, each Party will bear
its own costs incurred in connection with any such defense, and POZEN will give
Xcel reasonable assistance and authority to defend, including reasonable access
to the inventors and records relating to such action which are under the control
of POZEN.

 

9.5.2 Settlement and Damages. Xcel will control settlement of any claim
described in Section 9.5.1 above; provided, however, that no settlement will be
entered into concerning or affecting the validity or enforceability of the
Licensed Technology or the Product Trademarks without the written consent of
POZEN. Xcel will be responsible for [CONFIDENTIAL TREATMENT REQUESTED].

 

9.6 Consequence of Patent Challenge. If Xcel challenges the validity or
enforceability of any of the POZEN Patents by any opposition, reexamination
request, action for declaratory judgment, nullity action, interference or other
attack upon the validity, title or enforceability thereof before any
governmental agency, court or other similar adjudicative forum (any such
proceeding, a “Patent Challenge”), such Patent Challenge will be deemed to be a
material breach of this Agreement and POZEN will have the right to terminate
this Agreement as provided in Section 14.2 or to terminate all licenses granted
under any of the POZEN Patents subject to such Patent Challenge.

 

10. REPRESENTATIONS AND WARRANTIES

 

10.1 Mutual Representations and Warranties. Each of the Parties hereby
represents and warrants to the other Party as follows:

 

10.1.1 Such Party is a corporation duly organized, validly existing and in good
standing under the laws of the state in which it is incorporated;

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

10.1.2 This Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms, and the execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over it;

 

10.1.3 Such Party has the full corporate power and authority to enter into this
Agreement and to carry out the obligations contemplated hereby;

 

10.1.4 To the best of such Party’s knowledge, neither it, nor any of its
employees, officers, subcontractors or consultants who will perform any
activities under this Agreement (i) has been debarred or convicted of a crime
for which an entity or person could be debarred under 21 U.S.C. Section 335a, or
(ii) is under indictment for a crime for which a person or entity could be
debarred under 21 U.S.C. Section 335a; and

 

10.1.5 It has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement.

 

10.2 POZEN Representations and Warranties. POZEN hereby represents and warrants
to Xcel as follows:

 

10.2.1 POZEN has not, and during the term of the Agreement will not,
[CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.2 POZEN has [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.3 POZEN has [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.4 To the Knowledge of POZEN, without [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.5 As of the Effective Date, POZEN has not [CONFIDENTIAL TREATMENT
REQUESTED];

 

10.2.6 To the Knowledge of POZEN, each person [CONFIDENTIAL TREATMENT
REQUESTED];

 

10.2.7 To the Knowledge of POZEN, none of the [CONFIDENTIAL TREATMENT
REQUESTED];

 

10.2.8 To the Knowledge of POZEN, without [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.9 As of the Effective Date, the [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.10 As of the Effective Date, POZEN has not [CONFIDENTIAL TREATMENT
REQUESTED];

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

10.2.11 To the Knowledge of POZEN, each [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.12 As of the Effective Date, all [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.13 As of the Effective Date, (a) POZEN has [CONFIDENTIAL TREATMENT
REQUESTED], (b) to the Knowledge of POZEN, POZEN has [CONFIDENTIAL TREATMENT
REQUESTED], (c) to the Knowledge of POZEN, POZEN has [CONFIDENTIAL TREATMENT
REQUESTED], and (d) to the Knowledge of POZEN, [CONFIDENTIAL TREATMENT
REQUESTED];

 

10.2.14 With respect to the Licensed Technology and any Licensed Product in the
Territory, (a) to the Knowledge of POZEN, [CONFIDENTIAL TREATMENT REQUESTED] and
(b) as of the Effective Date, there is [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.15 As of the Effective Date, (a) POZEN has [CONFIDENTIAL TREATMENT
REQUESTED], (b) [CONFIDENTIAL TREATMENT REQUESTED], and (c) POZEN has
[CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.16 [CONFIDENTIAL TREATMENT REQUESTED];

 

10.2.17 To the Knowledge of POZEN, (a) POZEN has [CONFIDENTIAL TREATMENT
REQUESTED], and (b) POZEN has received no notice from [CONFIDENTIAL TREATMENT
REQUESTED];

 

10.2.18 As of the Effective Date, there is [CONFIDENTIAL TREATMENT REQUESTED] in
connection with (i) any of the Licensed Technology, (ii) any Licensed Product or
(iii) POZEN’s performance under this Agreement; and POZEN is not subject
[CONFIDENTIAL TREATMENT REQUESTED] under this Agreement; and

 

10.2.19 As of the Effective Date POZEN has [CONFIDENTIAL TREATMENT REQUESTED]
that either (i) would be [CONFIDENTIAL TREATMENT REQUESTED] or (ii) would be
[CONFIDENTIAL TREATMENT REQUESTED].

 

10.3 Limitation of Warranty. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, (i)
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY AND (ii) EACH PARTY EXPRESSLY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT, WITH RESPECT TO ANY
MATERIALS, INFORMATION, SERVICES, OR LICENSES PROVIDED TO THE OTHER PARTY
PURSUANT TO THIS AGREEMENT.

 

10.4 Performance by Affiliates. The Parties recognize that each Party may elect
to perform some or all of its obligations under this Agreement through
Affiliates; provided, however, that each Party will remain responsible for the
performance by such Affiliates and will cause any such Affiliates to accept in
writing to be bound by the terms of this Agreement, and to

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

comply with the provisions of this Agreement in connection with such performance
(such Affiliates being “Performing Affiliates”). Acts or omissions of any
Performing Affiliates or Controlled Affiliates of a Party that, if performed by
such Party, would constitute a breach of this Agreement, will be deemed a breach
of this Agreement by such Party. Each Party hereby expressly waives any
requirement that the other Party exhaust any right, power or remedy, or proceed
against an Affiliate, for any obligation or performance hereunder prior to
proceeding directly against such Party.

 

11. INDEMNIFICATION

 

11.1 Indemnification by Xcel. Except to the extent of POZEN’s indemnification
obligation as set forth in Section 11.2 below, and except to the extent caused
by POZEN’s or its Affiliates’ negligent, reckless or willful acts or omissions,
Xcel will indemnify, defend and hold POZEN and its directors, officers,
employees, agents and Affiliates harmless from and against any liabilities,
damages, costs or expenses, including reasonable attorneys’ fees (collectively,
“Losses”), to the extent arising out of, relating to or resulting from (a) the
development, manufacture, use, or sale of any Licensed Product by or on behalf
of Xcel after the Effective Date, including any product liability regardless of
whether based on strict liability, breach of warranty, tort or other legal
theory, (b) the breach by Xcel of any of its representations, warranties or
obligations contained in this Agreement, or (c) the gross negligence or willful
misconduct of Xcel or its Affiliates.

 

11.2 Indemnification by POZEN. Except for Xcel’s indemnification obligation as
set forth in the preceding Section 11.1, and except to the extent caused by
Xcel’s or its Affiliates’ negligent, reckless or willful acts or omissions,
POZEN will indemnify, defend and hold Xcel and its directors, officers,
employees, agents and Affiliates harmless from and against any Losses which
arise from any claim, lawsuit or other action to the extent such Losses arise
out of, relate to or result from (a) the development, manufacture, use, or sale
of any Licensed Product prior to the Effective Date, including any product
liability regardless of whether based on strict liability, breach of warranty,
tort or other legal theory, (b) the development, manufacture, use, or sale of
any Licensed Product or any Foreign Licensed Product by or on behalf of POZEN
other than by or on behalf of Xcel, including any product liability regardless
of whether based on strict liability, breach of warranty, tort or other legal
theory, (c) the use of any Xcel Technology or any rights referenced in Section
7.3.3 by POZEN or any sublicensee of POZEN, (d) the breach by POZEN of any of
its representations, warranties or obligations contained in this Agreement, or
(e) the gross negligence or willful misconduct of POZEN or its Affiliates.

 

11.3 Indemnification Procedures. A Party which intends to claim indemnification
under Section 11.1 or 11.2 of this Agreement (the “Indemnitee”) will promptly
notify the other Party (the “Indemnitor”) in writing of any claim, lawsuit or
other action in respect of which the Indemnitee or any of its directors,
officers, employees, and Affiliates intend to claim such indemnification within
a reasonable period of time after the assertion of such claim; provided,
however, that the failure to provide written notice of such claim within a
reasonable period of time will not relieve the Indemnitor of any of its
obligations hereunder, except to the extent that the Indemnitor is prejudiced by
such failure to provide prompt notice. The Indemnitor will have the right to
assume the complete control of the defense, compromise or settlement of any such
claim without the prior written consent of such Indemnitee (although no
settlement will be

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

entered into concerning or affecting the validity or enforceability of (a) the
Licensed Technology or the Product Trademarks without the written consent of
POZEN or (b) the Xcel Technology without the written consent of Xcel). The
Indemnitor will, if it elects to assume control, at its own expense employ legal
counsel to defend the claim at issue. At any time after the Indemnitor has
assumed defense of a claim, the Indemnitor may exercise, on behalf of the
Indemnitee, any rights which may mitigate the extent or amount of such claim;
provided, however, that the Indemnitee: (x) may, in its sole discretion and at
its own expense, employ legal counsel to represent it (in addition to the legal
counsel employed by the Indemnitor) in any such matter, and in such event legal
counsel selected by the Indemnitee will be required to confer and cooperate with
such counsel of the Indemnitor in such defense, compromise or settlement for the
purpose of informing and sharing information with the Indemnitor; (y) will, at
its own expense, make available to Indemnitor those employees, officers and
directors of Indemnitee whose assistance, testimony or presence is necessary,
useful or appropriate to assist the Indemnitor in evaluating and in defending
any such claim; provided, however, that any such access will be conducted in
such a manner as not to interfere unreasonably with the operations of the
businesses of Indemnitee; and (z) will otherwise fully cooperate with the
Indemnitor and its legal counsel in the investigation and defense of such claim.

 

11.4 Insurance. Each Party will maintain commercially reasonable insurance
coverage commensurate with its obligations under this Agreement. As regards
Xcel, such commercially reasonable insurance coverage will include comprehensive
general liability insurance coverage, including products liability which carries
a minimum limit of not less than [CONFIDENTIAL TREATMENT REQUESTED] upon the
Commercial Launch of the Initial Licensed Product, and Xcel will provide POZEN
with a certificate of insurance, naming POZEN as additionally insured,
evidencing to POZEN such coverage.

 

12. LIMITATION OF LIABILITY

 

IN NO EVENT WILL ANY PARTY BE LIABLE TO THE OTHER PARTY FOR LOST PROFITS, LOSS
OF DATA, OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES OF SUCH OTHER PARTY, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT.
THE FOREGOING LIMITATIONS WILL NOT APPLY TO DAMAGES ARISING FROM A BREACH OF
SECTION 13 OR AN AWARD OF ENHANCED DAMAGES AVAILABLE UNDER THE PATENT LAWS FOR
WILLFUL PATENT INFRINGEMENT.

 

13. CONFIDENTIALITY, PUBLICATIONS, PUBLICITY

 

13.1 Confidential Information. Any information or materials communicated by one
Party to the other Party pursuant to this Agreement or the Confidential
Disclosure Agreement between the Parties dated February 27, 2003 will be deemed
“Confidential Information” of the disclosing Party if (a) such information or
materials are marked “confidential” or with a similar legend, or (b) such
information or materials, if disclosed orally or visually, are identified as
being confidential at the time of such oral or visual disclosure, and thereafter
reduced to writing, marked “confidential” or with a similar legend, and sent to
the other Party within 30 days of such

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

oral or visual disclosure, or (c) such information or materials would, due to
the nature thereof or the circumstances surrounding disclosure, appear to a
reasonable person to be confidential or proprietary. Notwithstanding the
preceding sentence, “Confidential Information” will not be deemed to include
information that the receiving Party can demonstrate, by competent written
proof:

 

13.1.1 At the time of disclosure is published or is publicly known or otherwise
in the public domain, other than through any act or omission by the receiving
Party;

 

13.1.2 Was already known to the receiving Party, other than under an obligation
of confidentiality or non-use, prior to the time of disclosure;

 

13.1.3 Is disclosed to the receiving Party in good faith, without an obligation
of confidentiality, by a Third Party not under any obligation of confidence with
respect to such information; or

 

13.1.4 Is independently developed by the receiving Party without use of or
reference to the disclosing Party’s Confidential Information.

 

13.2 Treatment of Confidential Information. The Parties agree that during the
Term and for 7 years after its expiration or termination for any reason
whatsoever, a Party receiving Confidential Information of the other Party will:
(a) treat any such Confidential Information disclosed to it by the other Party
as strictly confidential; (b) except as necessary in the performance of this
Agreement, not disclose such Confidential Information to Third Parties without
the prior written consent of the other Party, other than to its Affiliates,
collaborators or any consultants, provided that such disclosure be under
confidentiality agreements with provisions comparable to those contained in this
Agreement; (c) not use such Confidential Information for purposes other than
those authorized expressly herein; and (d) use reasonable efforts to prevent
inadvertent disclosure of such Confidential Information.

 

13.3 Access. Access to Confidential Information will be limited to those
employees or consultants of the Party receiving such information or of such
Party’s Affiliates who reasonably require such information in order to carry out
activities authorized pursuant to this Agreement. Such employees or consultants
will be advised of the confidential nature of the Confidential Information and
the related confidentiality undertaking.

 

13.4 Permitted Disclosures.

 

13.4.1 Notwithstanding any other provision in this Agreement, a receiving Party
may disclose Confidential Information of the disclosing Party to the extent such
disclosure is required by law or court order, provided that the receiving Party
gives the disclosing Party prompt written notice of the requirement to disclose
and reasonably cooperates with the disclosing Party to seek a protective order
or other restrictions on the disclosure of such Confidential Information of the
disclosing Party. Any such required disclosure will be limited only to that
Confidential Information that is required to be disclosed and such disclosed
Confidential Information will remain Confidential Information hereunder despite
the required disclosure.

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

13.4.2 Notwithstanding anything herein to the contrary, any Party (and any
employee, representative, or other agent of any Party) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure; provided, however, that no Party will be
permitted to disclose such tax treatment or tax structure to the extent that
such disclosure would constitute a violation of federal or state securities
laws. For the purposes of the foregoing sentence, (i) the “tax treatment” of a
transaction means the purported or claimed federal income tax treatment of the
transaction, and (ii) the “tax structure” of a transaction means any fact that
may be relevant to understanding the purported or claimed federal income tax
treatment of the transaction. Thus, for the avoidance of doubt, the Parties
acknowledge and agree that the tax treatment and tax structure of any
transaction does not include the name of any Party to a transaction or any
sensitive business information (including, without limitation, the name and
other specific information about any Party’s intellectual property or other
proprietary assets) unless such information may be related or relevant to the
purported or claimed federal income tax treatment of the transaction.

 

13.5 Return of Confidential Information. Upon termination or expiration of this
Agreement, each Party hereto and its Affiliates will return all Confidential
Information of the other Party in their possession to the other Party; provided,
however, that each Party may retain: (a) a single archival copy of the
Confidential Information of the other Party solely for the purpose of
determining the extent of disclosure of Confidential Information hereunder and
assuring compliance with the surviving provisions of this Agreement; (b) any
portion of the Confidential Information of the other Party which is contained in
a Party’s laboratory notebooks; and (c) any portion of the Confidential
Information of the other Party which a Party is required by mandatory applicable
law to retain.

 

13.6 Confidentiality of the Agreement Terms. Neither Party will disclose the
terms of this Agreement to any Third Party without the prior written consent of
the other Party; provided, however, that either Party may disclose the terms of
this Agreement (a) to actual or prospective investors and corporate partners,
(b) to a Party’s accountants, attorneys and other professional advisors, and (c)
as required by applicable laws and regulations of the U.S. Securities and
Exchange Commission, any stock exchange on which a Party’s stock is traded and
any inter-dealer quotation system on which trading information for a Party’s
stock is quoted. As part of any filing of this Agreement pursuant to the
foregoing clause (c), the filing Party will provide the other Party with the
opportunity to review and comment on proposed redactions to this Agreement for
purposes of such filing (although the filing Party will have no obligation in
the event that such redactions are not made or accepted as part of such filing).

 

13.7 Publications. Except for Excepted Communications and information which has
already been published or is otherwise within the public domain, neither Party
may present or publish research results arising from this Agreement, including,
without limitation, any research results which relate to the use of the Licensed
Technology in the Field, whether in a thesis, scientific publication, conference
or otherwise, without the prior written consent of the other Party. Intended
presentations or publications will be presented in writing to the other Party in
the English language for review and comment at least 30 days prior to the time
which the presentation or publication is proposed for submission to any Third
Party. Within such 30-day

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

period and at least 5 business days prior to the time which the presentation or
publication is proposed for submission to any Third Party, the other Party will
provide notice whether it has any comments or objection to the proposed
presentation or publication. The submitting Party will consider in good faith
all comments by the reviewing Party. If a reasonable objection is raised
(because, for example, the contents of the presentation or publication contain
patentable subject matter for which patent protection should be sought, or
because the presentation or publication discloses Confidential Information of
the other Party which constitutes proprietary trade secrets or Know-How), then
submission of the presentation or publication will be delayed, unless and until
such time as consent to submission of the presentation or publication is given.
Each Party may be acknowledged on any publication or presentation by the other
Party in accordance with generally accepted rules of authorship.

 

13.8 Publicity. Promptly following the Effective Date, the Parties will publish
a mutually agreed joint press release. Neither Party will make any public
announcement concerning the existence of or the terms of this Agreement, without
the prior written approval of the other Party with regard to the form, content
and precise timing of such announcement, except such as may be required to be
made by either Party in order to comply with applicable law, regulations, court
order, or tax or securities filings. Prior to any such public announcement, the
Party wishing to make the announcement will submit a draft of the proposed
announcement to the other Party not less than 3 business days in advance to
enable the other Party to consider and comment thereon. Notwithstanding anything
to the contrary in this Agreement, nothing in this Section 13.8 is intended to
prohibit either Party from republishing or restating information relating to
this Agreement that has already been approved by the other Party for use in a
prior press release or public announcement.

 

14. TERM AND TERMINATION

 

14.1 Term of the Agreement. The term of this Agreement (the “Term”) will
commence on the Effective Date and, unless terminated earlier pursuant to
Section 3.4.4 or this Section 14, will expire at the end of the Royalty Term.

 

14.2 Termination for Material Breach. In the event of a material breach of this
Agreement by either Party which is not cured within 60 days following receipt of
written notice of such breach from the non-breaching Party (or, as applicable,
(i) 15 days following receipt of such written notice in the event the breach
involves a payment which is not the subject of a bona fide dispute or (ii) 180
days following receipt of such written notice if the breaching party is
attempting to cure the breach at issue and is exercising Commercially Reasonable
Efforts with respect thereto), the non-breaching Party will have the right to
terminate this Agreement by written notification to the other Party, effective
immediately upon receipt.

 

14.3 Termination for [CONFIDENTIAL TREATMENT REQUESTED]. If this Agreement
terminates pursuant to Section 3.1.5, [CONFIDENTIAL TREATMENT REQUESTED].

 

14.4 [CONFIDENTIAL TREATMENT REQUESTED]. [CONFIDENTIAL TREATMENT REQUESTED]
terminate this Agreement [CONFIDENTIAL TREATMENT REQUESTED] not less than
[CONFIDENTIAL TREATMENT REQUESTED] prior to the

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

date of termination; provided that [CONFIDENTIAL TREATMENT REQUESTED] of the
first Licensed Product [CONFIDENTIAL TREATMENT REQUESTED] under this Agreement.
Promptly [CONFIDENTIAL TREATMENT REQUESTED], the Parties will meet to prepare a
transition plan for the orderly transfer of the Commercialization and the
development (if any) of the Licensed Products from Xcel to POZEN or a Third
Party designated by POZEN. If POZEN or a Third Party designated by POZEN are in
a position to assume such Commercialization or development prior to the
termination date [CONFIDENTIAL TREATMENT REQUESTED] in accordance with this
Section 14.4, such termination date will be accelerated upon POZEN’s request.

 

15. CONSEQUENCES OF TERMINATION

 

15.1 General. No termination of this Agreement will relieve any Party from any
liability which, at the time of such termination, has already accrued to the
other Party or which is attributable to a period prior to such termination, nor
preclude either Party from pursuing any rights and remedies it may have under
this Agreement or at law or in equity which accrued or are based upon any event
occurring prior to such termination.

 

15.2 Termination Prior to Expiration. If this Agreement is terminated prior to
its expiration, then:

 

(a) the rights and licenses granted by POZEN to Xcel under this Agreement will
terminate immediately;

 

(b) all Regulatory Approvals will be assigned and transferred by Xcel to POZEN,
and Xcel will promptly take all actions and execute such documents as requested
by POZEN to effect such transfer to POZEN;

 

(c) Xcel will transfer to POZEN such quantities of Licensed Product in Xcel’s
inventory as may be requested by POZEN no later than 30 days of such termination
and POZEN will pay to Xcel an amount equivalent to [CONFIDENTIAL TREATMENT
REQUESTED] such Licensed Product, provided POZEN will buy all such Licensed
Product that has at least [CONFIDENTIAL TREATMENT REQUESTED] of shelf life at
the time this Agreement is terminated and Xcel will be entitled, notwithstanding
any provision herein to the contrary, to sell (or have sold) all other Licensed
Product in its inventory for up to [CONFIDENTIAL TREATMENT REQUESTED] following
the termination of this Agreement provided that the terms of this Agreement,
including Xcel’s royalty payment obligations in Section 8, will apply with
respect to such sales (excluding any transfers to POZEN) as if this Agreement
was still in effect;

 

(d) at POZEN’s election, Xcel will transfer and cause its Affiliates and agents
to transfer to POZEN any or all Promotional Materials, and POZEN will (i) pay to
Xcel an amount [CONFIDENTIAL TREATMENT REQUESTED] of such Promotional Materials,
and (ii) sticker-over any Xcel Trademarks prior to the use of any such
Promotional Materials;

 

(e) POZEN will, insofar as Xcel is concerned, have the exclusive right to
develop, make, have made, use, and Commercialize Licensed Products in the
Territory alone or with or through a Third Party; and

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(f) the licenses granted to POZEN in Section 7.3 are worldwide (but
non-exclusive in the Territory), fully paid, perpetual and irrevocable.

 

15.3 Manufacturing Agreements. With respect to any agreements entered into by
Xcel with [CONFIDENTIAL TREATMENT REQUESTED]: (i) if this Agreement is
terminated by POZEN pursuant to Section 14.2, POZEN will assume such agreements
(if permitted by such agreements); (ii) if this Agreement is terminated by Xcel
pursuant to Section 3.4.4 or Section 14.2, POZEN will assume such agreements if
Xcel so elects (and if permitted by such agreements); and (iii) if this
Agreement is terminated by [CONFIDENTIAL TREATMENT REQUESTED] pursuant to
Section 14.4, [CONFIDENTIAL TREATMENT REQUESTED] may assume such agreements if
[CONFIDENTIAL TREATMENT REQUESTED] so elects (and if permitted by such
agreements).

 

15.4 Licenses Upon Expiration. Upon expiration of this Agreement pursuant to
Section 14.1: (a) the licenses granted to Xcel in Section 7.1 are fully paid,
perpetual and irrevocable, subject to the provisions of Section 5.4 relating to
payment of a royalty for use of the Product Trademarks; and (b) the licenses
granted to POZEN in Section 7.3 are fully paid, perpetual and irrevocable.

 

15.5 Survival.

 

15.5.1 In the event of any expiration or termination of this Agreement, the
following sections will survive (together with the definitions of any defined
terms used therein as well as any other provisions to the extent
cross-referenced or invoked thereby): Sections 3.5, 3.7, 4.1.2 (unless this
Agreement is terminated pursuant to Section 3.4.4 or 3.1.5 or pursuant to
POZEN’s breach under Section 14.2), 5.4.6, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 9.1,
10.3, 11, 12, 13, 15, 16, and 17. All other provisions, including all rights and
obligations thereunder, will terminate and be of no further force and effect.

 

15.5.2 Section 5.4 (together with the definitions of any defined terms used
therein as well as any other provisions to the extent cross-referenced or
invoked thereby) and Section 9 (with respect to the provisions pertaining to the
Product Trademarks and Designated POZEN Trademarks, together with the applicable
definitions of any defined terms used therein as well as any other applicable
provisions cross-referenced or invoked thereby) will survive the expiration of
this Agreement.

 

16. DISPUTE RESOLUTION

 

16.1 Discussions. The Parties will try to settle their differences amicably
between themselves. In the event of any controversy or claim arising out of or
relating to any provision of this Agreement or the performance or alleged
non-performance of a Party of its obligations under this Agreement (a
“Dispute”), a Party may notify the other Party in writing of such Dispute. If
the Parties are unable to resolve the Dispute within 20 days of receipt of the
written notice by the other Party, such Dispute will be referred to the Chief
Executive Officers of each of the Parties (or their respective designees) who
will use their good faith efforts to resolve the Dispute within 10 days after it
was referred to the Chief Executive Officers.

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

16.2 Arbitration.

 

16.2.1 Any Dispute that is not resolved as provided in the preceding Section
16.1, whether before or after termination of this Agreement, will be referred to
binding arbitration under the rules of the American Arbitration Association, to
the extent such rules are not inconsistent with this Section 16.2. Judgment upon
the award of the arbitrators may be entered in any court having jurisdiction
thereof or such court may be asked to judicially confirm the award and order its
enforcement, as the case may be.

 

16.2.2 The demand for arbitration will be made within a reasonable time after
the Dispute has arisen, and in any event will not be made after the date when
institution of legal or equitable proceedings, based on such Dispute, would be
barred by the applicable statute of limitations. The arbitration panel will
consist of three (3) arbitrators, one (1) of whom will be appointed by each
Party. The two (2) arbitrators thus appointed will choose the third arbitrator;
provided, however, that if the two (2) arbitrators are unable to agree on the
appointment of the third arbitrator, either arbitrator may petition the American
Arbitration Association to make the appointment.

 

16.2.3 The provisions of Federal Rules of Civil Procedure sections governing
discovery are incorporated in and made a part of this Agreement. Depositions may
be taken and full discovery may be obtained in any arbitration commenced under
this provision.

 

16.2.4 The arbitrators will, within 15 days after the conclusion of the
arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded. The Arbitrator are authorized to award
compensatory damages consistent with the terms of this Agreement, but are NOT
authorized (i) to award non-economic damages, such as for emotional distress,
pain and suffering or loss of consortium, (ii) to award punitive damages, or
(iii) to reform, modify or materially change this Agreement or any other
agreements contemplated hereunder; provided, however, that the damage
limitations described in parts (i) and (ii) of this sentence will not apply if
such damages are statutorily imposed. The arbitrators are authorized to grant
any temporary, preliminary or permanent equitable remedy or relief they deem
just and equitable and within the scope of this Agreement, including, without
limitation, an injunction or order for specific performance.

 

16.2.5 The place of arbitration will be New York, New York. Each Party will bear
and pay its own expenses incurred in connection with any dispute resolution
under this Section 16.2.

 

16.3 Patents and Other Intellectual Property. Notwithstanding any provision of
this Agreement to the contrary, any Dispute relating to a Party’s intellectual
property rights or Confidential Information will be submitted exclusively to any
court of competent jurisdiction in the State of New York and, by execution and
delivery of this Agreement, each party (a) accepts, generally and
unconditionally, the exclusive jurisdiction of such courts and any related
appellate court, and irrevocably agrees to be bound by any judgment rendered
thereby as contemplated by this Section 16.3, and (b) irrevocably waives any
objection it may now or hereafter have as to the

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

venue of any such suit, action or proceeding brought in such a court or that
such a court is an inconvenient forum.

 

17. MISCELLANEOUS

 

17.1 Further Assurances. At any time during the Term, Xcel and POZEN each will,
at the request of the other Party, use reasonable efforts to (a) deliver to the
other Party such records, data or other documents consistent with the provisions
of this Agreement, (b) execute, and deliver or cause to be delivered, all such
assignments, consents, documents or further instruments of transfer or license,
and (c) take or cause to be taken all such other actions, as a Party may
reasonably deem necessary or desirable in order for such Party to obtain the
full benefits of this Agreement and the transactions contemplated hereby.

 

17.2 Assignment. Neither Party will assign its rights or obligations under this
Agreement to any Third Party, without the prior written consent of the other
Party; except that either Party may assign such rights and obligations to a
Third Party in connection with a merger, acquisition, consolidation, transfer or
sale of all or substantially all of the assets of a Party (collectively, a
“Change of Control Event”) provided that such Third Party agrees in writing to
be bound by all of the terms and conditions of this Agreement. All permitted
assignments by either Party of any of its rights under this Agreement will be
subject to all of the terms and conditions of this Agreement. Any purported
assignment not permitted under the terms of this Agreement will be null, void,
and of no effect. Notwithstanding anything in this Agreement, the POZEN
Know-How, POZEN Improvements, and POZEN Patents, as well as the Xcel Know-How,
Xcel Improvements, and Xcel Patents do not include any intellectual property
held by a permitted successor prior to the Change of Control Event of the
relevant Party.

 

17.3 Independent Contractors. The Parties are independent contractors. Nothing
contained herein will constitute either Party the agent of the other Party for
any purpose whatsoever, or constitute the Parties as partners or joint
venturers. Employees of each Party remain employees of said Party and will be
considered at no time agents of or owing a fiduciary duty to the other Party.
Neither Party will have any implied right or authority to assume or create any
obligations on behalf of or in the name of the other Party or to bind the other
Party to any other contract, agreement or undertaking with any Third Party.

 

17.4 Waiver. The failure of either Party to enforce any provision of this
Agreement at any time will not be construed as a present or future waiver of
such or any other provision of this Agreement. The express waiver by either
Party of any provision or requirement hereunder will not operate as a future
waiver of such or any other provision or requirement and will be effective only
if set forth in a written instrument signed by a duly authorized representative
of the Party waiving such provision or requirement.

 

17.5 Amendment. The Parties may amend, modify or alter any of the provisions of
this Agreement, but such amendment, modification or alteration will be valid and
binding on either Party only if made by a written instrument that explicitly
refers to this Agreement and that is signed by a duly authorized representative
of each Party.

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

17.6 Severability. In the event that any provision in this Agreement is held to
be unlawful or invalid in any jurisdiction, the meaning of such provision will
be construed to the greatest extent possible so as to render it enforceable. If
no such construction can render such provision enforceable, it will be severed.
The remainder of this Agreement will remain in full force and effect, and the
Parties will negotiate in good faith a reasonable substitute provision that is
valid and enforceable in such jurisdiction. If the Parties are unable to agree
on a substitute provision, and if the unlawful or invalid provision was an
essential element of this Agreement without which one of the Parties would not
have entered into this Agreement, as evidenced by this Agreement as a whole,
then such Party may terminate this Agreement by written notice to the other
Party effective upon receipt.

 

17.7 Notice. All notices hereunder must be given in writing and will be deemed
given if delivered personally or by facsimile transmission (receipt confirmed),
mailed by registered or certified mail (return receipt requested) with postage
prepaid, or sent by express courier service (FedEx or other reputable,
internationally recognized courier service), to the Parties at the following
addresses (or at such other address for a Party as will be specified by like
notice; provided that notices of a change of address will be effective only upon
receipt thereof):

 

If to POZEN:

   POZEN, Inc.      1414 Raleigh Road      Suite 400      Chapel Hill, NC 27517
     Attention: President      Facsimile: (919) 913-1039

With copies to:

   Cooley Godward LLP      One Freedom Square      Reston Town Center      11951
Freedom Drive      Reston, VA 20190-5656      Attention: Matthias Alder     
Facsimile: (703) 456-8100

If to Xcel:

   Xcel Pharmaceuticals, Inc.      6363 Greenwich Drive      Suite 100      San
Diego, CA 92122      Attention: Chief Financial Officer      Facsimile: (858)
202-2799

With copies to:

   Pillsbury Winthrop LLP      11682 El Camino Real      Suite 200      San
Diego, CA 92130      Attention: Mike Hird      Facsimile: (858) 509-4010

 

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

17.8 Force Majeure. Neither Party will be deemed to be in breach of this
Agreement as a result of default, delay or failure to perform by such Party
which is due to any cause beyond the reasonable control of such Party, including
without limitation, fire, earthquake, acts of God, severe weather, acts of war,
strikes, lockouts or other labor disputes, riots, civil disturbances, actions or
inactions of governmental authorities (except actions in response to a breach of
applicable laws by such Party), or epidemics. In the event of any such force
majeure, the Party affected will promptly notify the other Party, will use
commercially reasonable efforts to overcome such force majeure, and will keep
the other Party informed with respect thereto. If such force majeure continues
for a period of more than 180 days, the Party not subject to such force majeure
may terminate this Agreement by written notice to the other Party.

 

17.9 Counterparts. This Agreement may be executed by the Parties in one or more
identical counterparts, all of which together will constitute this Agreement. If
this Agreement is executed in counterparts, no signatory hereto will be bound
until both Parties have duly executed a counterpart of this Agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile
will be effective as delivery of the originally executed counterpart of this
Agreement.

 

17.10 Governing Law. This Agreement will be governed by, and construed an
interpreted in accordance with, the laws of the State of New York without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
right and duties of the Parties.

 

17.11 Construction. Unless used in combination with the word “either,” the word
“or” is used throughout this Agreement in the inclusive sense (and/or). The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. References to Sections are
references to Sections of this Agreement. The term “including” as used herein
will mean including, without limiting the generality of any description
preceding such term. Whenever, in this Agreement, the consent, approval or
agreement of the other Party is required in order for a Party to take certain
actions, the Parties agree that such consent, approval or agreement may not be
unreasonably withheld or delayed. No rule of strict construction will be applied
against either Party. Unless expressly provided herein to the contrary, all time
limits, notice periods, deadlines or the like described herein will be governed
by the follow parameters: (i) for all time periods that are 5 days in length or
less, such periods will be deemed to be business days, and (ii) for all time
periods greater than 5 days in length will be deemed to be calendar days.
References to “$” or “dollars” mean US dollars.

 

17.12 Entire Agreement. This Agreement, including any Exhibits attached hereto,
constitutes the entire agreement of the Parties with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements,
understandings and negotiations, whether oral or written, with respect to such
subject matter.

 

The Parties have caused this Agreement to be executed as of the Effective Date
by signature of their duly authorized representatives.

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

POZEN Inc.

 

By:   /s/    JOHN R. PLACHETKA          

--------------------------------------------------------------------------------

    John R. Plachetka, Pharm. D.

Title:

  Chairman, President and CEO

 

 

Xcel Pharmaceuticals, Inc. By:   /s/    MICHAEL T. BORER          

--------------------------------------------------------------------------------

    Michael T. Borer

Title:

  President and CEO

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBITS

 

Exhibit A – [CONFIDENTIAL TREATMENT REQUESTED]

 

Exhibit B – Outline of Autoinjector Development Plan

 

Exhibit C – Outline of Marketing Plan for Initial Licensed Product

 

Exhibit D – Certain Pozen Patents

 

Exhibit E – Certain Xcel Patents

 

Exhibit F – Co-Promotion Agreement Dispute Resolution Procedure

 

The exhibits have been omitted from this Agreement as filed with the Securities
and Exchange Commission (the “SEC”). The omitted information is considered
immaterial from an investor’s perspective. The Registrant will furnish
supplementally a copy of any of the documents to the SEC upon the request of the
SEC.

 

45